Exhibit 10.1

Execution Version

PURCHASE AND SALE AGREEMENT

by and between

RICE ENERGY INC.

and

RICE MIDSTREAM PARTNERS LP

dated as of

September 26, 2016



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

     2   

ARTICLE II CONVEYANCES, ACKNOWLEDGMENTS AND DISTRIBUTIONS

     10      2.1   

Conveyances

     10      2.2   

Consideration

     10      2.3   

Transfer Taxes

     10   

ARTICLE III REPRESENTATIONS AND WARRANTIES OF RICE

     10      3.1   

Organization and Existence

     10      3.2   

Authority and Approval; Enforceability

     11      3.3   

No Conflict

     11      3.4   

Consents

     12      3.5   

Laws and Regulations; Litigation

     12      3.6   

Environmental Matters

     13      3.7   

Conveyed Interests

     14      3.8   

Midstream Assets

     15      3.9   

Permits

     16      3.10   

Brokerage Arrangements

     16      3.11   

Taxes

     16      3.12   

Contracts.

     17      3.13   

No Adverse Changes

     18      3.14   

Financial Statements

     19      3.15   

Regulatory Status

     19      3.16   

Bankruptcy

     20      3.17   

Books and Records

     20      3.18   

Insurance

     20      3.19   

Purchase Agreement

     20      3.20   

Conflicting Dedication

     20      3.21   

Imbalances

     20      3.22   

Securities Laws

     20      3.23   

No Other Representations or Warranties; Schedules

     21   

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP

     21      4.1   

Organization and Existence

     21   

 

i



--------------------------------------------------------------------------------

  4.2   

Authority and Approval; Enforceability

     21      4.3   

No Conflict

     22      4.4   

Special Approval

     22      4.5   

Delivery of Fairness Opinion

     22      4.6   

Brokerage Arrangements

     22      4.7   

Investment

     23      4.8   

No Other Representations or Warranties; Schedules

     23      4.9   

Common Units

     23   

ARTICLE V CERTAIN COVENANTS

     23      5.1   

Mutual Covenants

     23      5.2   

Conduct of the Business

     24      5.3   

Conduct of Business Standard

     26      5.4   

Independent Investigation

     26      5.5   

Post-Closing Receivables and Payments

     27      5.6   

Further Assurances

     27      5.7   

Tax Covenants

     27      5.8   

Distribution of Excluded Assets

     29      5.9   

Indebtedness and Release of Liens

     29      5.10   

Existing Gathering Agreements

     29      5.11   

SEC Matters

     29   

ARTICLE VI CONDITIONS TO CLOSING

     30      6.1   

Conditions to Each Party’s Obligation to Effect the Transactions

     30      6.2   

Conditions to the Obligation of the Partnership

     30      6.3   

Conditions to the Obligation of Rice

     31   

ARTICLE VII CLOSING

     31      7.1   

Closing

     31      7.2   

Deliveries by Rice

     32      7.3   

Deliveries by the Partnership

     32   

ARTICLE VIII INDEMNIFICATION

     33      8.1   

Indemnification of Rice and Other Parties

     33      8.2   

Indemnification of the Partnership and Other Parties

     33      8.3   

Indemnification Procedures

     33      8.4   

Calculation and Payment of Damages

     35   

 

ii



--------------------------------------------------------------------------------

  8.5   

Waiver of Certain Damages

     35      8.6   

Limitations on Indemnification

     35      8.7   

Survival

     36      8.8   

Mitigation

     37      8.9   

Sole Remedy

     37      8.10   

Consideration Adjustment

     37   

ARTICLE IX TERMINATION

     37      9.1   

Events of Termination

     37      9.2   

Effect of Termination

     38   

ARTICLE X MISCELLANEOUS

     38      10.1   

Expenses

     38      10.2   

Notices

     38      10.3   

Governing Law and Venue

     39      10.4   

Public Statements

     39      10.5   

Form of Payment

     39      10.6   

Entire Agreement; Amendments and Waivers

     39      10.7   

Binding Effect and Assignment

     40      10.8   

Severability

     40      10.9   

Interpretation

     40      10.10   

Headings and Schedules

     41      10.11   

Counterparts

     41      10.12   

Determinations by the Partnership

     42      10.13   

Representation by Counsel

     42      10.14   

Disclosure Schedules

     42      10.15   

No Recourse Against Non-Parties

     42   

 

iii



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibit A

  

Form of Assignment of Conveyed Interest

Exhibit B

  

Description of Midstream Assets

Exhibit C

  

Excluded Assets

Exhibit D

  

Amendment to Existing Gathering Agreement

Exhibit E

  

Rice Guaranty of Existing Gathering Agreement

Exhibit F

  

Amendment to Existing Water Services Agreement

Schedule 3.8(c)

  

Liens

Schedule 6.1(b)

  

Closing Condition Consents

 

iv



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

This Purchase and Sale Agreement (this “Agreement”) is made and entered into as
of September 26, 2016 by and between Rice Energy Inc., a Delaware corporation
(“Rice”), and Rice Midstream Partners LP, a Delaware limited partnership (the
“Partnership”). Rice and the Partnership are sometimes referred to in this
Agreement individually as a “Party” and together as the “Parties.”

RECITALS:

WHEREAS, pursuant to that certain Purchase and Sale Agreement, dated as of
September 26, 2016 (the “Purchase Agreement”), among Rice, as buyer, and the
sellers party thereto (collectively, the “Vantage Sellers”), Rice will purchase
100% of the limited liability company interest in each of Vantage Energy, LLC, a
Delaware limited liability company (“Vantage I”), and Vantage Energy II, LLC, a
Delaware limited liability company (“Vantage II”), from the Vantage Sellers (the
“Vantage Acquisition”);

WHEREAS, as a result of the Vantage Acquisition, Rice or one of its Affiliates
(as defined below) will become the sole member of each of Vantage I and Vantage
II;

WHEREAS, Vantage I and Vantage II directly or indirectly own 100% of the limited
liability company interest in each of Vantage Energy Appalachia LLC, a Delaware
limited liability company, Vantage Energy II Alpha, LLC, a Delaware limited
liability company, Vantage Energy II Access, LLC, a Delaware limited liability
company, and Vista Gathering, LLC, a Delaware limited liability company
(collectively, the “Vantage Midstream Entities”);

WHEREAS, immediately prior to Closing (as defined below), the Vantage Midstream
Entities will distribute the Excluded Assets (as defined below) by means of the
Pre-Closing Distribution (as defined below) and terminate, or cause to be
terminated, each of the Existing Vantage Gathering Agreements (as defined
below);

WHEREAS, subject to the terms and conditions of this Agreement, at Closing, Rice
will, or will cause its applicable subsidiaries to, convey 100% of the
outstanding limited liability company interests in each of the Vantage Midstream
Entities (the “Conveyed Interests”) to the Partnership or its designee in
exchange for the Consideration (as defined herein);

WHEREAS, the Conflicts Committee (the “Conflicts Committee”) of the Board of
Directors of the General Partner (as defined herein) has (i) received an opinion
of Piper Jaffray & Co., through its Simmons & Company International division,
the financial advisor to the Conflicts Committee (the “Partnership Financial
Advisor”), that the Consideration to be paid by the Partnership as consideration
for the Conveyed Interests pursuant to this Agreement is fair to the Partnership
and its common unitholders (other than the General Partner (as defined herein)
and its Affiliates (as defined herein)) from a financial point of view,
(ii) determined that the transactions contemplated by the Transaction Documents
(as defined herein) are not adverse to the interests of the Partnership and the
common unitholders of the Partnership (other than the General Partner and its
Affiliates), (iii) granted “Special Approval” with respect to the Transaction
Documents and the transactions contemplated thereby pursuant to Section
7.9(d)(i) of the Partnership Agreement (as defined herein), and (iv) recommended
that the Board of Directors of the General Partner approve the transactions
contemplated by the Transaction Documents;



--------------------------------------------------------------------------------

WHEREAS, the Board of Directors of the General Partner has approved the
Transaction Documents and transactions contemplated thereby; and

WHEREAS, at the Closing, on the terms and conditions set forth in this
Agreement, each of the events and transactions set forth in Section 2.1 below
shall occur.

NOW, THEREFORE, in consideration of the mutual undertakings and agreements
contained in this Agreement and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:

ARTICLE I

DEFINITIONS

Capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed to such terms below:

“Affiliate” or “Affiliates” means, with respect to any Person, any other Person
that, directly or indirectly, Controls, is Controlled by or is under common
Control with, such specified Person through one or more intermediaries or
otherwise; provided, however, that (a) with respect to Rice, the term
“Affiliate” shall not include any member of the Partnership Group, and (b) with
respect to the Partnership Group, the term “Affiliate” shall exclude Rice and
its Subsidiaries other than members of the Partnership Group; provided, further,
however, that after the Closing, each Vantage Midstream Entity will be deemed to
be an Affiliate of the Partnership (not of Rice).

“Agreement” has the meaning set forth in the preamble to this Agreement
(including all schedules, exhibits and other attachments), as amended,
supplemented or otherwise modified from time to time.

“Annual Financial Statements” has the meaning set forth in Section 3.14(a).

“Assignment of Conveyed Interest” means that certain Assignment of Conveyed
Interest in the form attached as Exhibit A hereto.

“Business” means the operations, assets, liabilities and obligations and
activities of the Vantage Midstream Entities and/or the Midstream Assets and/or
for which the results are reflected in the Financial Statements, but excluding
in each case the Excluded Assets.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in the State of Texas are authorized or obligated to be
closed by applicable Laws.

“Cap” has the meaning set forth in Section 8.6(a).

“Claim Notice” has the meaning set forth in Section 8.3(a).

 

-2-



--------------------------------------------------------------------------------

“Closing” has the meaning set forth in Section 7.1.

“Closing Date” has the meaning set forth in Section 7.1.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commission” means the United States Securities and Exchange Commission.

“Conflicts Committee” has the meaning set forth in the recitals to this
Agreement.

“Consent” has the meaning set forth in Section 3.4.

“Consideration” has the meaning set forth in Section 2.2.

“Contract” means any contract, commitment, instrument, undertaking, lease,
sublease, note, mortgage, conditional sales contract, license, sublicense,
franchise agreement, indenture, settlement, Permit or other legally binding
agreement (whether oral or written).

“Control” means, where used with respect to any Person, the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of Voting Securities,
by contract or otherwise, and the terms “Controlling” and “Controlled” have
correlative meanings.

“Conveyed Interests” has the meaning set forth in the recitals to this
Agreement.

“Damages” has the meaning set forth in Section 8.1.

“Deductible” has the meaning set forth in Section 8.6(a).

“Delaware Limited Liability Company Act” means the Delaware Limited Liability
Company Act, as amended.

“Environmental Laws” means any and all Laws and Orders concerning or relating to
public health and safety, worker/occupational health and safety, and the
prevention of pollution or protection of the environment, including those
relating to or imposing liability or standards of conduct concerning, the
presence, use, manufacturing, refining, production, generation, handling,
transportation, treatment, recycling, transfer, storage, disposal, distribution,
importing, labeling, testing, processing, discharge, release, threatened
release, control, cleanup or other action or failure to act involving Hazardous
Materials, chemical substances or mixtures, pesticides, pollutants,
contaminants, toxic chemicals, noise, or radiation.

“Excluded Assets” has the meaning set forth in Section 5.8.

“Existing Gathering Agreement Guaranty” means that certain Rice Parent Guaranty,
made by Rice in favor of the Partnership pursuant to which Rice guarantees all
of the obligations of Rice Drilling B LLC and each other Rice Subsidiary (as
defined in the Existing Gas Gathering Agreement) under the Existing Gas
Gathering Agreement, substantially in the form of Exhibit E.

 

-3-



--------------------------------------------------------------------------------

“Existing Gas Gathering Agreement” means that certain Gas Gathering and
Compression Agreement, dated as of December 22, 2014, by and among Rice Drilling
B LLC, the Partnership and Alpha Shale Resources LP.

“Existing Gas Gathering Agreement Amendment” means that certain amendment to the
Existing Gas Gathering and Compression Agreement, substantially in the form of
Exhibit D.

“Existing Vantage Gathering Agreements” means (i) that certain Second Amended
and Restated Gas Gathering Agreement, dated as of May 12, 2015, by and among
Vista Gathering, LLC and Vantage Energy Appalachia LLC and (ii) that certain
Second Amended and Restated Gas Gathering Agreement, dated as of May 12, 2015,
by and among Vista Gathering, LLC and Vantage Energy Appalachia II LLC.

“Existing Water Services Agreement” means that certain Amended and Restated
Water Services Agreement, dated as of November 4, 2015, by and between Rice
Drilling B LLC and Rice Water Services (PA) LLC.

“Existing Water Services Agreement Amendment” means that certain amendment to
the Existing Water Services Agreement, substantially in the form of Exhibit F.

“FERC” has the meaning set forth in Section 3.15.

“Final Determination” means (a) a decision, judgment, decree or other order by
any court of competent jurisdiction, which decision, judgment, decree or other
order has become final, (b) a closing agreement made under Section 7121 of the
Code (or a comparable agreement under the laws of a state, local or foreign
taxing jurisdiction) with the relevant Tax Authority or other administrative
settlement with or final administrative decision by the relevant Tax Authority,
(c) a final disposition of a claim for refund, or (d) any agreement between Rice
and the Partnership which they agree will have the same effect as an item in
(a), (b), or (c) for purposes of this Agreement.

“Financial Statements” has the meaning set forth in Section 3.14(a).

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination, consistently applied.

“General Partner” means Rice Midstream Management LLC, a Delaware limited
liability company.

“Governmental Approval” has the meaning set forth in Section 3.4.

“Governmental Authority” means (a) the United States of America or any state or
political subdivision thereof within the United States of America and (b) any
court, tribunal,

 

-4-



--------------------------------------------------------------------------------

arbitrating body or any governmental or administrative department, commission,
board, body, bureau or agency of the United States of America or of any state or
political subdivision thereof within the United States of America.

“Hazardous Material” means (a) any “hazardous substance” as defined in the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, (b) any “hazardous waste” as defined in the Resource Conservation and
Recovery Act, as amended, (c) any petroleum or petroleum product or byproduct,
(d) any polychlorinated biphenyl, (e) any asbestos or asbestos-containing
materials, and (f) any substance, pollutant, contaminant, material, or waste, or
combination thereof, whether solid, liquid, or gaseous in nature, subject to
regulation, investigation, control, or remediation under any Environmental Law.

“Hydrocarbons” shall mean oil, gas, other liquid or gaseous hydrocarbons, or any
of them or any combination thereof, and all products and substances extracted,
separated, processed and produced therefrom.

“Imbalance” shall mean any over-production, under-production, over-delivery,
under-delivery or similar imbalance of Hydrocarbons produced from or allocated
to the Vantage Oil and Gas Properties, regardless of whether such imbalance
arises at the platform, wellpad, wellhead, pipeline, gathering system,
transportation system, processing plant or other location.

“Indebtedness” means (a) all Liabilities (including accrued and unpaid interest)
of any Vantage Midstream Entity relating to borrowed money, (b) any other
indebtedness or Liability secured by a Lien on (i) any Midstream Asset other
than any Permitted Lien or (ii) any of the Conveyed Interests, (c) all
Liabilities of any Vantage Midstream Entity evidenced by bonds, debentures,
notes or similar instruments, (d) all Liabilities of any Vantage Midstream
Entity as an account party in respect of letters of credit and bankers’
acceptances or similar credit transactions and (e) all Liabilities of any
Vantage Midstream Entity guaranteeing any obligations of any other Person of the
type described in the foregoing clauses (a) and (d).

“Indemnity Claim” has the meaning set forth in Section 8.3(a).

“Influence” means to use its best efforts to cause the applicable Person to take
or refrain from taking a particular action, including (i) notifying or
requesting (if applicable) such Person to take or refrain from taking such
action, and (ii) with respect to a covenant or agreement of a Party relating to
such Person, that such Party will exercise any voting, managerial, consent,
approval or waiver rights or similar authority or right available to such Party
in a manner consistent with the applicable covenant or agreement; provided, that
no Party shall have an obligation to perform any action that is prohibited by
its Organizational Documents, any Contract to which it is a party or applicable
Laws.

“Interim Balance Sheet” has the meaning set forth in Section 3.14(a).

“Interim Financial Statements” has the meaning set forth in Section 3.14(a).

 

-5-



--------------------------------------------------------------------------------

“Law” means all laws (including common law), statutes, codes, rules,
regulations, ordinances, directives, orders, judgments, decrees, injunctions,
franchises, Permits, certificates, licenses or authentications or any similar
provisions having the force or effect of Law of any applicable Governmental
Authority.

“Liability” or “Liabilities” means any direct or indirect liability,
indebtedness, Damage, deficiency, Tax, interest, penalty, amount paid in
settlement, judgment, assessment, guaranty or endorsement of or by any Person,
in the case of each of the foregoing, whether vested, absolute or contingent,
known or unknown, matured or unmatured, asserted or unasserted, accrued or
unaccrued, due or to become due, liquidated or unliquidated, and whether
contractual, statutory or otherwise.

“Lien” means (i) any claim, mortgage, security interest, deed of trust, pledge,
hypothecation, assignment, charge or other encumbrance, lien (statutory or
otherwise), right or preferential arrangement of any kind or nature whatsoever
in respect of any property or assets (including those created by, arising under
or evidenced by any conditional sale or other title retention agreement, the
interest of a lessor under a capital lease, any financing lease having
substantially the same economic effect as any of the foregoing, or the filing of
any financing statement) or other similar property interest or encumbrance in
respect of any property or asset, and (ii) any easements, rights-of-way,
restrictions, restrictive covenants, rights, leases and other encumbrances or
other similar interest or right on the title to real or personal property
(whether or not of record).

“Litigation” has the meaning set forth in Section 3.5(a).

“Midstream Assets” means all rights, title and interest in and to any assets (a)
owned by any Vantage Midstream Entity, (b) reflected on the Interim Balance
Sheet and/or (c) as set forth on Exhibit B, but excluding in each case all
Excluded Assets.

“Midstream Contracts” has the meaning set forth in Section 3.12.

“Non-Party Affiliates” has the meaning set forth in Section 10.15.

“Oil and Gas Properties” shall mean all right, title and interest in and to the
following: (a) all oil and gas, mineral or similar leases to, together with any
overriding royalties, production payments and net profits interests in such
leases; (b) all rights, titles and interests in and to, or otherwise derived
from, all presently existing and valid oil, gas or mineral unitization, pooling
or communitization agreements, declarations and/or orders and in and to the
properties covered and the units created thereby (including all units formed
under orders, rules, regulations or other official acts of any federal, state or
other authority having jurisdiction, voluntary unitization agreements,
designations and/or declarations) relating to leases or lands covered by such
leases; (c) all oil, condensate, natural gas, injection, salt water disposal or
water wells, whether producing, non-producing, shut-in or abandoned, located on
or allocable to leases or units; and (d) all Hydrocarbons produced and saved
from the properties described in subsections (a)-(c) of this definition.

 

-6-



--------------------------------------------------------------------------------

“Order” means any order, ruling, decision, verdict, decree, writ, subpoena,
mandate, precept, command, directive, consent, approval, award, judgment,
injunction, or other similar determination or finding by, before, or under the
supervision of any Governmental Authority, arbitrator, or mediator.

“Organizational Documents” means, with respect to any Person, the articles of
incorporation, certificate of incorporation, certificate of formation,
certificate of limited partnership, bylaws, limited liability company agreement,
operating agreement, partnership agreement, stockholders’ agreement, and all
other similar documents, instruments or certificates executed, adopted or filed
in connection with the creation, formation or organization of such Person,
including any amendments thereto.

“Partnership” has the meaning set forth in the preamble to this Agreement.

“Partnership Agreement” has the meaning set forth in Section 4.5.

“Partnership Closing Certificate” has the meaning set forth in Section 6.3(c).

“Partnership Financial Advisor” has the meaning set forth in the recitals to
this Agreement.

“Partnership Fundamental Representations” has the meaning set forth in Section
8.7(b).

“Partnership Group” means, collectively, the Partnership and its Subsidiaries.

“Partnership Indemnitees” has the meaning set forth in Section 8.2.

“Partnership Material Adverse Effect” means any change, circumstance, effect or
condition that, individually or in the aggregate, (a) in any material respect
adversely affects, or could reasonably be expected to adversely affect, the
Partnership’s ability to satisfy its obligations under the Transaction Documents
or (b) does, or could reasonably be expected to, prevent or materially impede or
delay the Partnership’s ability to consummate the transactions contemplated by
the Transaction Documents.

“Party” or “Parties” has the meaning set forth in the preamble to this
Agreement.

“Permits” means permits, licenses, certificates, orders, approvals,
authorizations, emission credits, grants, consents, notices, waivers,
registrations, filings, accreditations, concessions, warrants, franchises and
similar rights and privileges granted by any Governmental Authority.

“Permitted Liens” has the meaning set forth in Section 3.8(a).

“Person” means an individual or a corporation, firm, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or department or political subdivision thereof or other
entity.

“Pre-Closing Distribution” has the meaning set forth in Section 5.8.

 

-7-



--------------------------------------------------------------------------------

“Proceeding” means any action, suit, arbitration proceeding, administrative or
regulatory investigation, review, audit, proceeding, citation, summons or
subpoena of any nature (civil, criminal, regulatory or otherwise) in law or in
equity.

“Rice” has the meaning set forth in the preamble to this Agreement.

“Rice Closing Certificate” has the meaning set forth in Section 6.2(c).

“Rice Fundamental Representations” has the meaning set forth in Section 8.7(a).

“Rice Indemnitees” has the meaning set forth in Section 8.1.

“Rice Material Adverse Effect” means any change, circumstance, effect or
condition that, individually or in the aggregate, (a) is, or could reasonably be
expected to be, materially adverse to the business, condition (financial or
otherwise), assets, liabilities or results of operations of the Vantage
Midstream Entities, the Business or the Midstream Assets taken as a whole, other
than any changes (x) in the general state of the industries in which the
Business operates or (y) in general economic conditions (including changes in
commodity prices or interest rates), financial or securities markets or
political conditions, provided, that in the case of clauses (x) and (y), the
impact on the Business is not materially disproportionate to the impact on
companies engaged in similar lines of business as the Business, (b) in any
material respect adversely affects, or could reasonably be expected to adversely
affect, Rice’s ability to satisfy its obligations under the Transaction
Documents, or (c) does, or could reasonably be expected to, prevent or
materially impede or delay Rice’s ability to consummate the transactions
contemplated by the Transaction Documents.

“Rice Property” has the meaning set forth in Section 3.8(b).

“Rice Special Liabilities” means (i) Liabilities relating to Indebtedness
existing as of the Closing Date, (ii) Liabilities relating to, arising from or
otherwise attributable to the Business to the extent relating to, arising from,
or otherwise attributable to facts, circumstances or events occurring prior to
the Closing Date and (iii) Transaction Costs.

“Rights-of-Way” has the meaning set forth in Section 3.8(a).

“Straddle Period” means any Tax period beginning on or before and ending after
the Closing Date.

“Subsidiary” means, with respect to any Person, any other Person in which such
Person, one or more Subsidiaries of such Person, or a combination thereof,
directly or indirectly, at the date of determination, has (i) at least a
majority ownership interest or (ii) the power to elect or direct the election of
a majority of the directors or other governing body of such Person; provided,
however, that (a) with respect to Rice, the term “Subsidiary” shall not include
any member of the Partnership Group and (b) after the Closing each Vantage
Midstream Entity will be deemed to be a Subsidiary of the Partnership (not of
Rice).

 

-8-



--------------------------------------------------------------------------------

“Tax” or “Taxes” means any federal, state, local or foreign income tax, ad
valorem tax, excise tax, sales tax, use tax, franchise tax, real or personal
property tax, transfer tax, gross receipts tax or other tax, assessment, duty,
fee, levy or other governmental charge, together with and including, any and all
interest, fines, penalties, assessments, and additions to Tax resulting from,
relating to, or incurred in connection with any of those or any contest or
dispute thereof.

“Tax Authority” means any Governmental Authority having jurisdiction over the
payment or reporting of any Tax.

“Tax Proceeding” has the meaning set forth in Section 5.7(d).

“Tax Return” means any report, statement, form, return or other document or
information required to be supplied to a Tax Authority in connection with Taxes.

“Transaction Costs” means all reasonable documented, out-of-pocket fees and
expenses payable to any agent or consultant, including attorneys, brokers,
finders, financial and other advisors and accountants relating to the
preparation for, or the discussion, negotiation, documentation and closing of,
the transactions contemplated by this Agreement; provided, however, that
Transaction Costs shall not include any fees and expenses associated with the
financing of the Consideration.

“Transaction Documents” means this Agreement, the Existing Gas Gathering
Agreement, each of the other documents and certificates to be delivered at
Closing pursuant to Section 7.2 and Section 7.3 hereof and the agreements,
instruments, documents and certificates contemplated hereby and thereby.

“Transfer Taxes” has the meaning set forth in Section 2.3.

“Vantage I” has the meaning set forth in the recitals to this Agreement.

“Vantage II” has the meaning set forth in the recitals to this Agreement.

“Vantage Acquisition” has the meaning set forth in the recitals to this
Agreement.

“Vantage Midstream Entities” has the meaning set forth in the recitals to this
Agreement.

“Vantage Oil and Gas Properties” means all Oil and Gas Properties of Vantage I
and Vantage II, the Vantage Midstream Entities and their respective Subsidiaries
(including Vantage Energy Appalachia, LLC and Vantage Energy Appalachia II LLC).

“Vantage Sellers” has the meaning set forth in the recitals to this Agreement.

“Voting Securities” of a Person means securities of any class of such Person
entitling the holders thereof to vote in the election of, or to appoint, members
of the board of directors or other similar governing body of the Person.

 

-9-



--------------------------------------------------------------------------------

ARTICLE II

CONVEYANCES, ACKNOWLEDGMENTS AND DISTRIBUTIONS

2.1    Conveyances. At the Closing, on the terms and subject to the conditions
of this Agreement, Rice shall sell, assign, transfer and convey to the
Partnership the Conveyed Interests free and clear of all Liens other than Liens
under the Organizational Documents of the Vantage Midstream Entities and
restrictions on transfer under applicable securities Laws, in exchange for the
Consideration, and the Partnership shall accept the sale, assignment, transfer
and conveyance of the Conveyed Interests.

2.2    Consideration. At the Closing, in consideration for the sale and
conveyance of the Conveyed Interests, the Partnership shall pay Rice $600
million in aggregate consideration (the “Consideration”), which the Partnership,
at its option, may pay in (a) cash or (b) a combination of (i) cash, which shall
not be less than $350 million, and (ii) common units representing limited
partner interests in the Partnership (“Common Units”). If the Partnership elects
to pay a portion of the Consideration in Common Units as contemplated in the
preceding sentence, the value of the Common Units so issued shall be determined
by multiplying (x) the number of Common Units so issued by (y) the price per
Common Unit calculated using the volume weighted average trading price of the
Common Units for the 10 trading days immediately prior to the Closing.

2.3    Transfer Taxes. To the extent that any sales, use, transfer, purchase,
filing, recordation, stamp, registration and similar Taxes (collectively,
“Transfer Taxes”) are payable as a result of the transactions contemplated by
this Agreement, such Transfer Taxes shall be borne fifty percent (50%) by Rice
and fifty percent (50%) by the Partnership. To the extent under applicable Law
the transferee is responsible for filing Tax Returns or other documentation in
respect of Transfer Taxes, the Partnership shall prepare and file all such Tax
Returns or other documentation. The Parties shall provide such certificates and
other information and otherwise cooperate in good faith to minimize, to the
extent permitted under applicable Law, any Transfer Taxes. The Party that is not
responsible under applicable Law for paying the Transfer Taxes shall pay its
share of the Transfer Taxes to the responsible Party prior to the due date of
such Transfer Taxes.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF RICE

Rice hereby represents and warrants to the Partnership that:

3.1    Organization and Existence.

(a)    Rice has been duly organized and is validly existing and in good standing
under the laws of the State of Delaware, with full corporate power and authority
to own, lease and operate the properties and assets it now owns, leases and
operates and to carry on its business as and where such properties and assets
are now owned or held and such business is now conducted.

 

-10-



--------------------------------------------------------------------------------

(b)    Each of the Vantage Midstream Entities has been duly organized and is
validly existing and in good standing under the laws of the jurisdiction of its
formation, with full limited liability company power and authority to own,
lease, use and operate the properties and assets it now owns, leases, uses and
operates and to carry on its business as and where such properties and assets
are now owned or held and such business is now conducted. Each of the Vantage
Midstream Entities is duly qualified to transact business and is in good
standing as a foreign entity in each other jurisdiction in which such
qualification is required for the conduct of its business, except where the
failure to so qualify or to be in good standing would not, individually or in
the aggregate, have a Rice Material Adverse Effect. Rice has delivered to the
Partnership correct and complete copies of each of the Vantage Midstream
Entity’s Organizational Documents, as amended to date, and there are no
amendments, modifications or rescissions with respect thereto. There is no
pending, or to the knowledge of Rice, threatened, action for the dissolution,
liquidation or insolvency of any Vantage Midstream Entity.

(c)    None of the Vantage Midstream Entities has any Subsidiaries or owns any
ownership interest in any other Person.

3.2    Authority and Approval; Enforceability. Rice has the corporate power and
authority to execute and deliver this Agreement and Rice and each of its
Subsidiaries has the corporate, limited liability company or other entity power
and authority to execute and deliver any other Transaction Document to which it
is or will be a party, to consummate the transactions contemplated hereby and
thereby and to perform all the terms and conditions hereof and thereof to be
performed by it. The execution and delivery by Rice of this Agreement and the
execution and delivery by Rice and each of its Subsidiaries of any other
Transaction Document to which it is or will be a party, the performance by Rice
or its applicable Subsidiary of all the terms and conditions hereof and thereof
to be performed by it and the consummation of the transactions contemplated
hereby and thereby have been duly authorized and approved by all requisite
corporate, limited liability company or other entity action of Rice and any
applicable Subsidiary of Rice. Each of this Agreement and any other Transaction
Document to which Rice or any Subsidiary of Rice is or will be a party
constitutes or will constitute, upon execution and delivery by Rice or such
applicable Subsidiary of Rice, the valid and binding obligation of Rice or such
Subsidiary of Rice, enforceable against Rice or such Subsidiary of Rice in
accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar Laws
affecting enforcement of creditors’ rights generally and by general principles
of equity (whether applied in a proceeding at law or in equity).

3.3    No Conflict. This Agreement, the other Transaction Documents to which
Rice or any Subsidiary of Rice is or will be a party, the execution and delivery
hereof and thereof by Rice or any Subsidiary of Rice do not and will not, and
the fulfillment and compliance with the terms and conditions hereof and thereof
and the consummation of the transactions contemplated hereby and thereby will
not:

(a)    conflict with any of the provisions of the Organizational Documents of
Rice or any of its Subsidiaries;

 

-11-



--------------------------------------------------------------------------------

(b)    conflict with any provision of any Law or any judicial, administrative or
arbitration order, award, judgment, writ, injunction or decree applicable to
Rice or any of its Subsidiaries;

(c)    conflict with, result in a breach of, constitute a default under (whether
with notice or the lapse of time or both) or accelerate or permit the
acceleration of the performance required by, or require any consent,
authorization or approval under, or give any other Person the right to
terminate, modify or cancel, or require any notice, payment or Lien, in each
case, any indenture, mortgage, Lien or Contract to which Rice, any owner of any
equity interest in any Vantage Midstream Entity or any of the Vantage Midstream
Entities is a party or by which any of them is bound or to which any of the
Midstream Assets are subject;

(d)    result in the creation of, or afford any Person the right to obtain, any
Lien on the Conveyed Interests (other than Liens under the Organizational
Documents of the Vantage Midstream Entities) or Midstream Assets (other than
Permitted Liens); or

(e)    result in the revocation, cancellation, suspension or material
modification, individually or in the aggregate, of any Governmental Approval
possessed by any of the Vantage Midstream Entities that is necessary for the
ownership, lease or operation of the Midstream Assets or the Business as now
conducted;

except, in the case of clauses (b), (c), (d) and (e), as would not, individually
or in the aggregate, have a Rice Material Adverse Effect.

3.4    Consents. No consent, approval, license, permit, order, waiver, or
authorization of, or registration, declaration, or filing with any Governmental
Authority (each a “Governmental Approval”) or other Person is required to be
obtained or made by or with respect to Rice or any of its Subsidiaries in
connection with:

(a)    the execution, delivery, and performance of this Agreement or the other
Transaction Documents, or the consummation of the transactions contemplated
hereby and thereby; or

(b)    the enforcement against Rice or any of its Subsidiaries of its
obligations under this Agreement or the other Transaction Documents;

except, in each case, as would not, individually or in the aggregate, have a
Rice Material Adverse Effect (each of the foregoing, a “Consent”).

3.5    Laws and Regulations; Litigation.

(a)    There are no pending or, to Rice’s knowledge, threatened claims, fines,
actions, suits, demands, investigations or proceedings or any arbitration or
binding dispute resolution proceeding (collectively, “Litigation”) against or by
Rice or the Vantage Midstream Entities relating to or affecting the Vantage
Midstream Entities, the Business or the Midstream Assets (other than Litigation
under any Environmental Law, which is the subject of Section 3.6) that would,
individually or in the aggregate, have a Rice Material Adverse Effect. Except as
would

 

-12-



--------------------------------------------------------------------------------

not, individually or in the aggregate, have a Rice Material Adverse Effect, as
of the date hereof, no Litigation is pending or, to Rice’s knowledge, threatened
to which Rice or any of its Subsidiaries is or may become a party that questions
or involves the validity or enforceability of any of its respective obligations
under this Agreement or the other Transaction Documents or seeks to prevent or
delay, or seeks damages in connection with, the consummation of the transactions
contemplated hereby.

(b)    Except as would not, individually or in the aggregate, have a Rice
Material Adverse Effect, none of Rice, any of the Vantage Midstream Entities or
any of their respective Subsidiaries (i) has violated or is in violation of or
in default under any law or regulation or under any order (other than
Environmental Laws, which are the subject of Section 3.6) of any Governmental
Authority applicable to it, (ii) has received written notice of any violation of
any Laws applicable to the conduct of the Business as currently conducted or the
ownership and use of the Midstream Assets or (iii) to the knowledge of Rice, is
under investigation by any Governmental Authority for potential non-compliance
with any Law applicable to the conduct of the Business as currently conducted or
the ownership and use of the Midstream Assets.

3.6    Environmental Matters. Except as would not, individually or in the
aggregate, have a Rice Material Adverse Effect:

(a)    the Vantage Midstream Entities, and, with respect to the Business or the
Midstream Assets, their respective predecessors, (i) have complied and are in
compliance with all Environmental Laws, (ii) are not the subject of any
outstanding Order pursuant to any Environmental Law, (iii) have received all
Permits required of them under applicable Environmental Laws to occupy or use
their facilities and to conduct the Business as presently conducted in light of
the current stage of development or construction of the Midstream Assets, (iv)
have complied and are in compliance with all terms and conditions of any such
Permits (and all such Permits are in full force and effect), (v) have not
received any written or oral notice, report or other information regarding any
actual or alleged violation of Environmental Laws or any liabilities, including
any investigatory, remedial or corrective liabilities, relating to any of them
or their facilities arising under Environmental Laws, (vi) are not subject to
any pending Litigation involving any Environmental Law, (vii) have not owned or
operated any property or facility with under- or above-ground storage tanks,
asbestos-containing material in any form or condition, materials or equipment
containing polychlorinated biphenyls or landfills, surface impoundments or
disposal areas, and (viii) have not treated, recycled, stored, disposed of,
arranged for or permitted the disposal of, transported, handled or released any
substance, including any Hazardous Material, or owned or operated any property
or facility (and no such property or facility is contaminated by any such
substances), in a manner that has given or would give rise to liabilities for
response costs, corrective action costs, personal injury, property damage or
natural resources damages pursuant to Environmental Laws; and

(b)    to the knowledge of Rice, no facts, events or conditions relating to the
past or present facilities, properties or operations of the Vantage Midstream
Entities, will prevent, hinder or limit continued compliance with current
Environmental Laws, or give rise to any damages or any other liabilities under
current Environmental Laws.

 

-13-



--------------------------------------------------------------------------------

3.7    Conveyed Interests.

(a)    The Conveyed Interests (i) constitute 100% of the limited liability
company interests in each of the Vantage Midstream Entities and (ii) were duly
authorized and validly issued and are fully paid and non-assessable (except as
such non-assessability may be affected by Sections 18-607 and 18-804 of the
Delaware Limited Liability Company Act). The Conveyed Interests are not subject
to and were not issued in violation of any purchase option, call option, right
of first refusal, preemptive right, subscription right or any similar right
under any provision of local or state law applicable to such interests, the
Vantage Midstream Entities’ Organizational Documents, or any Contract to which
Rice or any of its Subsidiaries is a party or to which it or any of its
properties or assets is otherwise bound.

(b)    Immediately prior to Closing, Rice will have good and valid record and
beneficial title to the Conveyed Interests, free and clear of any and all Liens,
and, except as provided or created by the Organizational Documents of the
Vantage Midstream Entities or applicable securities Laws, the Conveyed Interests
will be free and clear of any restrictions on transfer, Taxes, or claims. There
are no preemptive rights, rights of first refusal or other outstanding rights,
options, warrants, conversion rights, equity appreciation rights, redemption
rights, purchase rights, agreements, calls, subscription agreements, commitments
or other securities exercisable or exchangeable for any equity interests of any
of the Vantage Midstream Entities, any other commitments or Contracts providing
for the issuance of additional equity interests of any of the Vantage Midstream
Entities, or for the repurchase or redemption of the Conveyed Interests, or any
Contracts of any kind which may obligate any of the Vantage Midstream Entities
to issue, purchase, register for sale, redeem or otherwise acquire any of its
equity interests. Immediately after the Closing, the Partnership will have good
and valid record and beneficial title to the Conveyed Interests, free and clear
of any Liens (other than Liens created after Closing by, through or under the
Partnership Group).

(c)    None of the Vantage Midstream Entities has any outstanding bonds,
debentures, notes or other Liabilities the holders of which have the right to
vote on any matter (or convertible into or exercisable for securities having the
right to vote on any matter) with the holders of the Conveyed Interests.

(d)    None of Rice nor the Vantage Midstream Entities is a party to any
agreements, arrangements, or commitments obligating it to grant, deliver or
sell, or cause to be granted, delivered or sold, the Conveyed Interests, by
sale, lease, license or otherwise, other than this Agreement.

(e)    There are no voting trusts, proxies or other agreements or understandings
to which any of Rice or the Vantage Midstream Entities is bound with respect to
the voting of the Conveyed Interests.

(f)    Contemporaneously with the Closing, the Rice Subsidiaries that own any
equity interests in any Vantage Midstream Entity will own and transfer to the
Partnership or its designee good and valid record and beneficial title to 100%
of the limited liability company interests in each Vantage Midstream Entity free
and clear of any and all Liens other than those arising under applicable
securities laws.

 

-14-



--------------------------------------------------------------------------------

3.8    Midstream Assets.

(a)    The pipelines and related facilities owned by the Vantage Midstream
Entities are sufficient to conduct the Business in a manner materially
consistent with past practices.

(b)    Except as would not have a Rice Material Adverse Effect, each of the
Vantage Midstream Entities has valid and indefeasible title in fee to all real
property and interests in real property constituting part of the Midstream
Assets and purported to be owned in fee, and good and valid title to the
leasehold estates in all other real property and interests in real property
(including rights of way) constituting part of the Midstream Assets (all such
property and interests, together with the Rights-of-Way, the “Rice Property”),
in each case, free and clear of any Liens except (i) mechanics’, carriers’,
workmen’s, repairmen’s or other similar Liens arising or incurred in the
ordinary course of the Business consistent with past practices that are not yet
delinquent or can be paid without penalty or are being contested in good faith
and by appropriate proceedings in respect thereof, (ii) Liens for current period
Taxes that are not yet due and payable or are being contested in good faith and
by appropriate proceedings in respect thereof, and (iii) other imperfections of
title or Liens, including Laws and rights reserved to or vested in any
Governmental Authority and the terms and conditions of the instruments creating
the Rice Property, that, individually or in the aggregate, do not materially
impair the value, or interfere with the present use, of the Midstream Assets or
ordinary conduct of the Business (the Liens described in clauses (i), (ii) and
(iii) above, being referred to collectively as “Permitted Liens”).

(c)    Collectively, the Vantage Midstream Entities have good and valid title to
all tangible personal property constituting part of the Midstream Assets. All
tangible personal property included in the Midstream Assets is owned by the
Vantage Midstream Entities free and clear of all Liens except Permitted Liens
and Liens set forth in Schedule 3.8(c). All tangible personal property included
in the Midstream Assets is, in the aggregate, in good operating condition and
repair (normal wear and tear excepted) and has been maintained in material
compliance with applicable laws and regulations, as well as generally accepted
industry practice, and is sufficient for the purposes for which it is currently
being used or held for use in the Business.

(d)    The Vantage Midstream Entities have such consents, easements,
rights-of-way, permits, real property licenses and surface leases (collectively,
“Rights-of-Way”) as are sufficient to operate the Business as such Business is
being operated as of the Closing Date, except as would not have a Rice Material
Adverse Effect. Each of the Vantage Midstream Entities has fulfilled and
performed all its material obligations with respect to such Rights-of-Way and no
event has occurred that allows, or after notice or lapse of time would allow,
revocation or termination thereof or that would result in any impairment of the
rights of the holder of any such Rights-of-Way, except for such revocations,
terminations and impairments that would not, individually or in the aggregate,
have a Rice Material Adverse Effect.

(e)    (i) (A) there are no pending Proceedings to modify the zoning
classification of, or to condemn or take by power of eminent domain, all or any
part of the Rice Property and (B) neither Rice nor the Vantage Midstream
Entities have any knowledge of any such threatened Proceeding, which (in either
case), if pursued, would have a Rice Material Adverse Effect, (ii) to

 

-15-



--------------------------------------------------------------------------------

the extent located in jurisdictions subject to zoning, the Rice Property is
currently properly zoned for the existence, occupancy and use of the Midstream
Assets located on such Rice Property, except as would not have a Rice Material
Adverse Effect, and (iii) none of the Midstream Assets and the operations
thereof are subject to any conditional use permits or “permitted non-conforming
use” or “permitted non-conforming structure” classifications or similar permits
or classifications, except as would not, either currently or in the case of a
rebuilding of or additional construction of improvements, individually or in the
aggregate, have a Rice Material Adverse Effect.

3.9    Permits. Each of the Vantage Midstream Entities holds or has a valid
right to use, all Permits (other than environmental Permits, which are the
subject of Section 3.6) that are necessary for the conduct of the Business and
the ownership and operation of the Midstream Assets, each in compliance with
applicable Laws, except for those Permits the failure of which to have would not
have a Rice Material Adverse Effect. Each of the Vantage Midstream Entities has
complied in all material respects with all terms and conditions of such Permits.

3.10    Brokerage Arrangements. Neither Rice nor any of its Affiliates has
entered, directly or indirectly, into any Contract with any Person that would
obligate any member of the Partnership Group to pay any commission, brokerage or
“finder’s fee” or other similar fee in connection with this Agreement, the other
Transaction Documents or the transactions contemplated hereby or thereby.

3.11    Taxes. Except as would not, individually or in the aggregate, have a
Rice Material Adverse Effect:

(a)    all Tax Returns that are required to be filed by or with respect to the
Vantage Midstream Entities, the Business or the Midstream Assets on or prior to
the Closing Date (taking into account any valid extension of time within which
to file) have been or will be timely filed on or prior to the Closing Date and
all such Tax Returns are or will be true, correct and complete in all material
respects;

(b)    all Taxes due and payable by or with respect to the Vantage Midstream
Entities, the Business or the Midstream Assets (whether or not shown on any Tax
Return) have been fully paid and all deficiencies asserted or assessments made
with respect to such Tax Returns have been paid in full;

(c)    no examination, audit, claim, assessment, levy, or administrative or
judicial proceeding regarding any of the Tax Returns described in
Section 3.11(a) or any Taxes of or with respect to the Vantage Midstream
Entities, the Business or the Midstream Assets are currently pending or have
been proposed in writing or have been threatened in writing;

(d)    no waivers or extensions of statutes of limitations have been given or
requested in writing with respect to any amount of Taxes of or with respect to
the Vantage Midstream Entities, the Business or the Midstream Assets or any Tax
Returns of or with respect to the Vantage Midstream Entities, the Business or
the Midstream Assets; and

 

-16-



--------------------------------------------------------------------------------

(e)    Each of the Vantage Midstream Entities will, at Closing, be classified as
an entity disregarded as separate from its owner for U.S. federal income Tax
purposes in accordance with Treasury Regulation Section 301.7701-3.

3.12    Contracts.

(a)    Except for any Contract entered into after the date hereof in compliance
with Section 5.2(a)(vii)(G), none of Rice, the Vantage Midstream Entities and
their respective Subsidiaries is a party to or bound by any Contract used in the
Business or included among the Midstream Assets that:

 

  (i) contains any provision or covenant which materially restricts either of
the Vantage Midstream Entities from engaging in any lawful business activity or
competing with any Person or operate at any location, including any preferential
rights, rights of first refusal or rights of first offer granted to third
parties;

 

  (ii) (A) relates to the creation, incurrence, assumption, or guarantee of any
Indebtedness by any of the Vantage Midstream Entities or (B) creates a
capitalized lease, take-or-pay or keepwell obligation;

 

  (iii) is in respect of the formation of any partnership, joint venture or
other arrangement or otherwise relates to the joint ownership or operation of
the assets owned by any of the Vantage Midstream Entities or which requires any
of the Vantage Midstream Entities to invest funds in or make loans to, or
purchase any securities of, another Person;

 

  (iv) relates to any commodity or interest rate swap, cap or collar agreements
or other similar hedging or derivative transactions;

 

  (v) is a bond, letter of credit, guarantee or security deposit posted (or
supported) by or on behalf of any of the Vantage Midstream Entities;

 

  (vi) includes the acquisition of assets or properties or the sale of assets or
properties (whether by merger, sale of stock, sale of assets or otherwise) in an
amount that exceeds $500,000;

 

  (vii) involves a sharing of profits or losses by any of the Vantage Midstream
Entities with any other Person;

 

  (viii)

relates to (A) the purchase of materials, supplies, goods, services, equipment
or other assets, (B) the purchase, sale, transporting, treating, gathering,
processing or storing of gas or water, or the provision of services related
thereto, (C) the construction of capital assets, (D) the management of any part
or all of the Midstream Assets or Business, (E) services provided to or in
connection with, the Midstream Assets or the Business, (F) the paying of
commissions related to the Business, (G)

 

-17-



--------------------------------------------------------------------------------

  advertising contracts, (H) contains any make-up or similar rights and (I)
other similar types of Contracts of the kind listed in (i) through (vii) above,
in the cases of clauses (A), (B), (C), (D), (E), (F), (G) and (I), that provides
for annual payments after the date hereof by or to any of the Vantage Midstream
Entities in excess of $500,000; and

 

  (ix) otherwise involves the annual payment after the date hereof by or to any
of the Vantage Midstream Entities of more than $500,000 and cannot be terminated
by either of the Vantage Midstream Entities on 90 days or less notice without
payment by such Vantage Midstream Entity of any material penalty.

(b)    None of Rice, the Vantage Midstream Entities and their respective
Subsidiaries has received any material prepayment, advance payment, deposit or
similar payment, and has no material refund obligation, with respect to any
water, gas or other hydrocarbons (including liquid products) or products that
have been, or will be, purchased, sold, transported, gathered, stored or
processed by or on behalf of the Vantage Midstream Entities with respect to the
Business and will not have been delivered prior to the Closing Date; and (ii)
none of the Partnership, the Vantage Midstream Entities and their respective
Subsidiaries has received any material compensation for transportation,
gathering, storage or processing services with respect to the Business which
would be subject to any refund or create any repayment obligation either by or
to the Vantage Midstream Entities after the Closing Date, and to the knowledge
of the Partnership and the Vantage Midstream Entities, there is no basis for a
claim that any such refund is due with respect to the Business.

(c)    Each Contract (including any amendments thereto) relating to the Business
(each, a “Midstream Contract”) is in full force and effect and enforceable
against the applicable Vantage Midstream Entity and, to Rice’s knowledge, each
other party thereto, in accordance with its terms, and none of Rice or the
Vantage Midstream Entities, or, to the knowledge of Rice, any other party, is in
breach or default thereunder and, to the knowledge of Rice, no event has
occurred that upon receipt of notice or lapse of time or both would constitute
any breach or default thereunder or would permit termination, modification or
acceleration, except, in each case, as would not, individually or in the
aggregate, have a Rice Material Adverse Effect.

3.13    No Adverse Changes. From December 31, 2015 to the date of this
Agreement:

(a)    there have been no changes in the Midstream Assets or Business that
would, individually or in the aggregate, have a Rice Material Adverse Effect;

(b)    the Business and the Midstream Assets have been operated and maintained
in the ordinary course of business consistent with past practices;

(c)    there has not been any physical damage, destruction or loss individually
in excess of $400,000, or in combination with any other physical damage,
destruction or loss, in excess of an aggregate of $2,000,000, to any portion of
the Midstream Assets, whether or not covered by insurance; and

 

-18-



--------------------------------------------------------------------------------

(d)    with respect to all matters to which Seller has agreed to use its
Influence pursuant to Section 5.2, regardless of whether Seller has used its
Influence, no such event, circumstance or condition described in such matters
has occurred other than those that would not, individually or in the aggregate,
have a Rice Material Adverse Effect.

3.14    Financial Statements.

(a)    Rice has made available to the Partnership (i) an audited combined
balance sheet of the Midstream Assets as of December 31, 2015, 2014 and 2013 and
the related combined statements of income, net investment and cash flows of the
Midstream Assets for the twelve-month periods ending December 31, 2015, 2014 and
2013, (the “Annual Financial Statements”); and (ii) an unaudited combined
balance sheet of the Midstream Assets as of the period ended June 30, 2016 (the
“Interim Balance Sheet”) and the related unaudited combined statements of
income, net investment and cash flows of the Midstream Assets for the six month
period ending June 30, 2016 (the “Interim Financial Statements” and, together
with the Annual Financial Statements, the “Financial Statements”). The Financial
Statements (A) are consistent with the books and records of the Vantage
Midstream Entities, (B) have been prepared in accordance with GAAP, except that
such Financial Statements do not include a statement of owner’s equity or
footnotes, and (C) present fairly, in all material respects, the combined
financial position and operating results of the Vantage Midstream Entities as
of, and for the periods ended on, the respective dates thereof, except that such
Financial Statements do not include a statement of owner’s equity or footnotes.

(b)    None of the Vantage Midstream Entities has any Liability material to the
Midstream Assets or the Business except for (i) Liabilities set forth in the
Financial Statements, (ii) Liabilities relating to the Business that have arisen
since and including July 1, 2016 in the ordinary course of business consistent
with past practice, (iii) Liabilities or obligations arising under executory
Contracts entered into in the ordinary course of business consistent with past
practices, (iv) Liabilities not required to be presented by GAAP in unaudited
financial statements, (v) Liabilities or obligations under this Agreement and
(vi) other Liabilities or obligations which in the aggregate would not have a
Rice Material Adverse Effect.

(c)    The financial and operating model provided to the Committee and the
Partnership Financial Advisor, including the level of capital expenditures
necessary to operate the Business, has been prepared in good faith by Rice and
based on assumptions believed by Rice to be reasonable (it being understood that
forecasts are subject to uncertainties and contingencies and that no
representation or warranty is given that any forecast will be realized).

3.15    Regulatory Status. None of the Vantage Midstream Entities is (a) an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, and the rules and
regulations promulgated thereunder or (b) a “holding company,” a “subsidiary
company” of a “holding company,” an “affiliate” of a “holding company,” a
“public utility” or a “public-utility company,” as each such term is defined in
the Public Utility Holding Company Act of 2005. None of the Vantage Midstream
Entities has been operated or provided services as a “natural gas company”
subject to the jurisdiction of the Federal Energy Regulatory Commission (“FERC”)
under the Natural Gas

 

-19-



--------------------------------------------------------------------------------

Act of 1938, as amended. None of the Vantage Midstream Entities has utilized its
facilities to provide service as a common carrier subject to the jurisdiction of
FERC under the Interstate Commerce Act as such statute is implemented by FERC
pursuant to the Department of Energy Organization Act of 1977.

3.16    Bankruptcy. There are no bankruptcy, reorganization or arrangement
proceedings pending against, being contemplated by, or to the knowledge of Rice
or the Vantage Midstream Entities, threatened against Rice, Vantage I, Vantage
II or any of their respective Subsidiaries.

3.17    Books and Records. The books and records of each of the Vantage
Midstream Entities and the Business that are necessary for the ownership and
operation of the Midstream Assets have been maintained in accordance with
prudent industry practice and, to the extent such books and records are in the
possession of Rice, such books and records have been made available to the
Partnership.

3.18    Insurance. Rice or its Affiliates maintain policies of fire and
casualty, liability and other forms of property and liability insurance related
to the Midstream Assets and the Business in such amounts, with such deductibles,
and against such risks and losses as are, in their judgment, reasonable for the
Business and the Midstream Assets. All such policies are in full force and
effect, all premiums due and payable thereon have been paid, and no notice of
cancellation or termination has been received with respect to any such policy
that has not been replaced on substantially similar terms prior to the date of
such cancellation.

3.19    Purchase Agreement. Rice will not acquire (i) any Oil and Gas Properties
other than the Vantage Oil and Gas Properties or (ii) any entity holding any Oil
and Gas Properties, directly or indirectly, other than Vantage I and Vantage II,
the Vantage Midstream Entities and their respective Subsidiaries.

3.20    Conflicting Dedication. Except for the Existing Vantage Gathering
Agreements, the Vantage Oil and Gas Properties are not subject to any
Conflicting Dedication Agreement (as defined in the Existing Gas Gathering
Agreement) and are not otherwise dedicated to, or burdened by, any purchase and
sale, exchange, compression, gathering, transportation, processing, refining, or
oil, gas, or other Hydrocarbon marketing agreement.

3.21    Imbalances. To Rice’s knowledge, none of the Vantage Midstream Entities
have any pipeline and production Imbalances or associated material penalties as
of the date hereof.

3.22    Securities Laws.

(a)    Rice has such knowledge and experience in financial and business matters
so as to be capable of evaluating the merits and risks of its investment in the
Common Units and is capable of bearing the economic risk of such
investment. Rice is an “accredited investor” as that term is defined in Rule 501
of Regulation D (without regard to Rule 501(a)(4)) promulgated under the
Securities Act. Rice is acquiring the Common Units for investment for its own
account and not with a view toward or for sale in connection with any
distribution thereof, or

 

-20-



--------------------------------------------------------------------------------

with any present intention of distributing or selling the Common Units. Rice
does not have any Contract or arrangement with any Person to sell, transfer or
grant participations to such Person or to any third Person, with respect to the
Common Units. Rice acknowledges and understands that (i) the acquisition of the
Common Units has not been registered under the Securities Act and that Rice is
acquiring the Common Units in reliance on an exemption therefrom and (ii) the
Common Units will, upon such acquisition, be characterized as “restricted
securities” under state and federal securities laws. Rice agrees that the Common
Units may be sold, transferred or offered for sale or otherwise disposed of
except pursuant to an effective registration statement under the Securities Act
or pursuant to an available exemption from the registration requirements of the
Securities Act, and in compliance with other applicable state and federal
securities laws.

(b)    Rice has undertaken such investigation as it has deemed necessary to
enable it to make an informed and intelligent decision with respect to the
execution, delivery and performance of this Agreement and the acquisition of the
Common Units. Rice has had an opportunity to ask questions and receive answers
from the Partnership regarding the terms and conditions of the sale and transfer
of the Common Units and has had the opportunity to ask questions and receive
answers from the Partnership concerning the Common Units and the Partnership’s
business and assets.

3.23    No Other Representations or Warranties; Schedules. Except as set forth
in this Article III, neither Rice nor any of its Affiliates or Subsidiaries
makes any other express or implied representation or warranty with respect to
the Conveyed Interests, the Midstream Assets or the transactions contemplated by
this Agreement, and disclaims any other representations or warranties. The
disclosure of any matter or item in any schedule to this Agreement shall not be
deemed to constitute an acknowledgment that any such matter is required to be
disclosed.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP

The Partnership hereby represents and warrants to Rice that:

4.1    Organization and Existence. The Partnership has been duly organized and
is validly existing and in good standing under the laws of the State of
Delaware, with full limited partnership power and authority to own the Conveyed
Interests and the Midstream Assets.

4.2    Authority and Approval; Enforceability. The Partnership has the requisite
power and authority to execute and deliver this Agreement and any other
Transaction Document to which it is or will be a party, to consummate the
transactions contemplated hereby and thereby and to perform all the terms and
conditions hereof and thereof to be performed by it. The execution and delivery
by the Partnership of this Agreement and any other Transaction Document to which
it is or will be a party, the performance by it of all the terms and conditions
hereof and thereof to be performed by it and the consummation of the
transactions contemplated hereby and thereby have been duly authorized and
approved by all requisite action of the Partnership. Each of this Agreement and
any other Transaction Document to which the Partnership is or will be a party
constitutes or will constitute, upon execution and delivery by the Partnership,
the valid and binding obligation of the Partnership, enforceable against the
Partnership in accordance with its terms, except as such enforcement may be
limited by

 

-21-



--------------------------------------------------------------------------------

bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting enforcement of creditors’ rights generally and by general principles
of equity (whether applied in a proceeding at law or in equity).

4.3    No Conflict. The other Transaction Documents to which the Partnership is
or will be a party and the execution and delivery hereof and thereof by the
Partnership do not and will not, and the fulfillment and compliance with the
terms and conditions hereof and thereof and the consummation of the transactions
contemplated hereby and thereby will not:

(a)    conflict with any of the provisions of the Organizational Documents of
the Partnership;

(b)    conflict with any provision of any Law or any judicial, administrative or
arbitration order, award, judgment, writ, injunction or decree applicable to the
Partnership;

(c)    conflict with, result in a breach of, constitute a default under (whether
with notice or the lapse of time or both) or accelerate or permit the
acceleration of the performance required by, or require any consent,
authorization or approval under, or give any other Person the right to
terminate, in each case, any indenture, mortgage, Lien or Contract to which the
Partnership is a party or by which any of them is bound or to which any of their
properties or assets is subject;

(d)    result in the creation of, or afford any Person the right to obtain, any
material Lien on the capital stock or other equity interests, property or assets
of the Partnership; or

(e)    result in the revocation, cancellation, suspension or material
modification, individually or in the aggregate, of any Governmental Approval
possessed by the Partnership that is necessary for the ownership, lease or
operation of its properties and other assets in the conduct of its business as
now conducted;

except, in the case of clauses (b), (c), (d) and (e), as would not have,
individually or in the aggregate, a Partnership Material Adverse Effect.

4.4    Special Approval. The Conflicts Committee has determined that the
transactions contemplated by this Agreement and the Transaction Documents are
not adverse to the interests of the Partnership and the unitholders of the
Partnership (other than the General Partner and its Affiliates), with such
determination being “Special Approval” as defined in the Amended and Restated
Agreement of Limited Partnership of the Partnership (the “Partnership
Agreement”).

4.5    Delivery of Fairness Opinion. The Partnership Financial Advisor has
delivered an opinion to the Conflicts Committee that the Consideration to be
paid by the Partnership, as consideration for the Conveyed Interests pursuant to
this Agreement is fair to the Partnership and its unitholders (other than the
General Partner and its Affiliates) from a financial point of view.

4.6    Brokerage Arrangements. The Partnership has not entered, directly or
indirectly, into any Contract with any Person that would obligate Rice or any of
its Affiliates to pay any commission, brokerage or “finder’s fee” or other
similar fee in connection with this Agreement or the transactions contemplated
hereby.

 

-22-



--------------------------------------------------------------------------------

4.7    Investment. The Partnership is an “accredited investor” as such term is
defined in Rule 501 promulgated under the Securities Act. The Partnership is not
acquiring the Conveyed Interests with a view to or for sale in connection with
any distribution thereof or any other security related thereto within the
meaning of the Securities Act. The Partnership is familiar with investments of
the nature of the Conveyed Interests, understands that this investment involves
substantial risks, has adequately investigated the Conveyed Interests and the
Business, and has substantial knowledge and experience in financial and business
matters such that it is capable of evaluating, and has evaluated, the merits and
risks inherent in acquiring the Conveyed Interests, and is able to bear the
economic risks of such investment. The Partnership has had the opportunity to
visit with Rice and meet with the officers of Rice and other representatives to
discuss the Midstream Assets, business, assets, liabilities, financial
condition, and operations of the Vantage Midstream Entities, has received all
materials, documents and other information that the Partnership deems necessary
or advisable to evaluate the Midstream Assets, Business or the Conveyed
Interests, and has made its own independent examinations, investigations,
analyses and evaluations of the Midstream Assets, the Business and the Conveyed
Interests, including their own estimate of the value of the Conveyed
Interests. The Partnership has undertaken such due diligence (including a review
of the properties, liabilities, books, records and contracts of the Partnership)
as it deems adequate.

4.8    No Other Representations or Warranties; Schedules. Except as set forth in
this Article IV, the Partnership makes no other express or implied
representation or warranty with respect to the transactions contemplated by this
Agreement, and disclaims any other representations or warranties. The disclosure
of any matter or item in any schedule to this Agreement shall not be deemed to
constitute an acknowledgment that any such matter is required to be disclosed.

4.9    Common Units. The Common Units, if and when issued, will have been duly
authorized and validly issued in accordance with the Partnership Agreement, and
will not have been issued in violation of any preemptive rights, rights of first
refusal or other similar rights of any Person. The Partnership’s common units,
including the Common Units, are listed on the NYSE, and the Partnership has not
received any notice of delisting.

ARTICLE V

CERTAIN COVENANTS

5.1    Mutual Covenants. Subject to the terms and conditions of this Agreement,
each of Rice and the Partnership will cooperate with the other and use (and will
cause each of its Subsidiaries to use) its commercially reasonable efforts to
(i) take, or cause to be taken, all actions, and do, or cause to be done, all
things, necessary, proper or advisable to cause the conditions to the Closing to
be satisfied as promptly as practicable and to consummate and make effective, in
the most expeditious manner reasonably practicable, the transactions
contemplated by this Agreement, including preparing and filing promptly and
fully all documentation to effect all necessary filings, notifications, notices,
petitions, statements, registrations, submissions of information, applications
and other documents with or to applicable Governmental Authorities, (ii) obtain
promptly all approvals, consents, waivers, clearances, expirations or
terminations of waiting periods, registrations, permits, authorizations and
other confirmations from any

 

-23-



--------------------------------------------------------------------------------

Governmental Authority or third party necessary, proper or advisable to
consummate the transactions contemplated by this Agreement, and (iii) defend any
lawsuits or other legal proceedings, whether judicial or administrative,
challenging this Agreement or the consummation of the transactions contemplated
by the Agreement.

5.2    Conduct of the Business. Rice covenants and agrees that from and after
the execution of this Agreement and until the Closing, except (i) as expressly
contemplated by this Agreement, (ii) as required by applicable Law, or (iii)
subject to Section 5.3, with the prior written consent of the Partnership:

(a)    Rice will not, and will not permit any of its Subsidiaries to and will
use all of its Influence to cause Vantage I and Vantage II and their respective
Subsidiaries not to:

 

  (i) sell, transfer, assign, convey or otherwise dispose of any of the Conveyed
Interests;

 

  (ii) conduct any of the Business through any Person other than the Vantage
Midstream Entities;

 

  (iii) allow any Permits material to the Business to terminate or lapse other
than expirations in accordance with their respective terms, in which case Rice
shall (and shall cause the applicable subsidiary to) use its commercially
reasonable efforts to obtain an extension or replacement of such expired Permit
if necessary for the Business

 

  (iv) amend the Organizational Documents of any Vantage Midstream Entity;

 

  (v) utilize any Midstream Asset for any purpose other than in the ordinary
course of business (including emergency operations) consistent with past
practices in connection with the Business;

 

  (vi) permit any Lien to be imposed or granted or to exist on the Conveyed
Interests other than Permitted Liens;

 

  (vii) permit any of the Vantage Midstream Entities to:

 

  (A) sell, transfer, assign, convey or otherwise dispose of any of the
Midstream Assets except sales of inventory for fair value in the ordinary course
of operating the Business consistent with past practices;

 

  (B)

acquire (including by merger, consolidation or acquisition of equity interest)
any Person, make an investment in or a loan to any Person (other than
intercompany advances made in the ordinary course of business consistent with
past practices), or acquire (including making capital expenditures or leasing
(other than leases of equipment made in the ordinary course of operating the
Business consistent with past

 

-24-



--------------------------------------------------------------------------------

  practices cancelable by Rice or the Vantage Midstream Entities upon 90 days’
or less prior notice without penalty)) any assets with an aggregate value in
excess of $2,500,000 individually or in combination with any other assets
acquired pursuant to this clause (B);

 

  (C) enter into any joint venture, partnership or similar arrangement;

 

  (D) incur, permit to exist, issue, repay, redeem or repurchase any
Indebtedness or capital leases or issue any debt securities or assume,
guarantee, endorse or otherwise as an accommodation become responsible for the
obligations of any Person, or make any loans or advances, or delay or postpone
beyond the applicable due date the payment of accounts payable or other
liabilities other than (A) endorsements of checks for deposit, and (B) causing
the issuance of letters of credit and performance bonds in the ordinary course
of operating the Business consistent with past practice;

 

  (E) permit any Lien to be imposed or granted or to exist on the Midstream
Assets;

 

  (F) issue, sell, pledge, dispose of, grant, encumber or otherwise transfer, or
authorize the issuance, sale, pledge, disposition, grant, repurchase,
redemption, encumbrance or other transfer, of any equity interest or make any
commitment with respect to any equity interest or declare, set aside or make any
distributions or dividends, or make any capital contributions, in respect of any
equity interest, except for distributions in respect of the Conveyed Interests
of cash, cash equivalents and trade receivables;

 

  (G) enter into, extend, amend (or waive any right under) in any material
respect, or terminate before the expiration of the term thereof, (A) any
Contract to which it is a party that is material to the Business, other than to
the extent any such Contract terminates in accordance with its terms in the
ordinary course of operating the Business consistent with past practices, (B)
any Contract of the type described in Section 3.12(a), or (C) any other Contract
that is not entered into in the ordinary course of operating the Business
consistent with past practices;

 

  (H) cancel or compromise any debt or claim, initiate or settle any action,
litigation, complaint, rate filing or administrative proceeding involving
payment by any Vantage Midstream Entity or to any Vantage Midstream Entity,
where the terms of all such settlements, cancellations, compromises or
agreements are in excess of $100,000 in the aggregate or adversely impact the
Conveyed Interests, the Midstream Assets or the Business after such settlement
or agreement; and

 

-25-



--------------------------------------------------------------------------------

  (viii) enter into any contract, agreement or commitment to do any of the
foregoing.

(b)    From and after the execution of this Agreement, Rice will use all of its
Influence to cause each of the Vantage Midstream Entities to, use commercially
reasonable efforts to maintain the applicable Midstream Assets in all material
respects in such working order and condition as is consistent with past
practice;

(c)    From and after the execution of this Agreement, Rice will use all of its
Influence to cause each of the Vantage Midstream Entities to, use commercially
reasonable efforts to conduct the Business in all material respects in the
ordinary course of operating the Business consistent with past practices,
including preserving intact the goodwill and relationships with customers,
suppliers and others having business dealings with them with respect thereto;

(d)    From and after the execution of this Agreement, Rice will use all of its
Influence to cause the Vantage Midstream Entities to, comply in all material
respects with all applicable Laws relating to them; and

(e)    From and after the execution of this Agreement, Rice will use all of its
Influence to cause the Vantage Midstream Entities to, use commercially
reasonable efforts to maintain in full force without interruption its present
insurance policies or comparable insurance coverage of the Business and the
Midstream Assets.

(f)    Prior to the closing of the Vantage Acquisition, Rice will not take any
action under the Purchase Agreement that would reasonably be expected to have a
material and adverse effect on the Midstream Assets, the Midstream Contracts or
the Vantage Midstream Entities, in each case without the prior written consent
of the Partnership.

5.3    Conduct of Business Standard. Notwithstanding anything in Section 5.2 to
the contrary, (i) with respect to Sections 5.2(a)(ii), 5.2(a)(iii) and
5.2(a)(vii) (other than (A)-(C) and (F)), the Partnership shall not unreasonably
withhold, condition or delay its consent and (ii) with respect to the remainder
of Section 5.2, the Partnership may grant or deny granting its consent in its
absolute and unfettered discretion.

5.4    Independent Investigation. Each Party acknowledges that in making the
decision to enter into this Agreement and to consummate the transactions
contemplated hereby, it has relied solely on its own independent investigation
of the Business, the Conveyed Interests and the Midstream Assets and upon the
express written representations, warranties and covenants in this
Agreement. Without diminishing the scope of the express written representations,
warranties and covenants of the Parties and without affecting or impairing its
right to rely thereon, EACH PARTY ACKNOWLEDGES THAT NEITHER THE OTHER PARTY NOR
ANY OF ITS AFFILIATES OR REPRESENTATIVES HAS MADE ANY REPRESENTATION OR WARRANTY
OTHER THAN THOSE CONTAINED HEREIN, AND EACH PARTY HEREBY EXPRESSLY DISCLAIMS AND
NEGATES ANY OTHER REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, RELATING TO
THE MIDSTREAM ASSETS OR THE BUSINESS (INCLUDING ANY IMPLIED OR EXPRESS WARRANTY
OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR CONFORMITY TO MODELS OR
SAMPLES OF MATERIALS).

 

-26-



--------------------------------------------------------------------------------

5.5    Post-Closing Receivables and Payments. It is the intention of the Parties
that the Partnership receives all benefits of, and bears all risk relating to,
arising from, or otherwise attributable to, all facts, circumstances and events
occurring after the closing of the Vantage Acquisition with respect to the
Business. Should Rice or any of its Subsidiaries receive any payments or make
any payments related to the Vantage Midstream Entities or the Business arising
from, or otherwise attributable to, the period after the closing of the Vantage
Acquisition, then Rice shall or shall cause its applicable Subsidiary to, within
thirty (30) days of receipt or disbursement of such payments, forward such
payments to, or seek reimbursement for such payments from, the Vantage Midstream
Entities, or otherwise keep the Vantage Midstream Entities whole with respect to
the same.

5.6    Further Assurances. On and after the Closing Date, the Parties shall
cooperate and use their respective commercially reasonable efforts to take or
cause to be taken all appropriate actions and do, or cause to be done, all
things necessary or appropriate to make effective the transactions contemplated
by this Agreement and the other Transaction Documents, including the execution
of any additional assignment or similar documents or instruments of transfer of
any kind, the obtaining of consents which may be reasonably necessary or
appropriate to carry out any of the provisions hereof and the taking of all such
other actions as such Party may reasonably be requested to take by the other
Party from to time to time, consistent with the terms of this Agreement or the
other Transaction Documents, in order to effectuate the provisions and purposes
of this Agreement and the other Transaction Documents and the transactions
contemplated hereby and thereby.

5.7    Tax Covenants.

(a)    The Parties agree that Rice shall bear the liability for any Taxes
imposed on or incurred by or with respect to the Vantage Midstream Entities, the
Business or the Midstream Assets for any taxable period ending on or prior to
the Closing Date and the portion of any Straddle Period ending on and including
the Closing Date. The Parties further agree that the Partnership and its
partners shall bear the liability for any Taxes imposed on or incurred by or
with respect to the Vantage Midstream Entities, the Business or the Midstream
Assets for any taxable period beginning after the Closing Date and the portion
of any Straddle Period beginning after the Closing Date.

(b)    Proration of Straddle Period Taxes. In the case of Taxes that are payable
with respect to any Straddle Period, the portion of any such Taxes that is
attributable to the portion of such Straddle Period ending on the Closing Date
will be:

 

  (i)

in the case of property or ad valorem or franchise Taxes or any other Taxes that
are imposed on a periodic basis and which are measured by, or based solely upon
capital, debt or a combination of capital and debt, deemed to be the amount of
such Taxes for the entire Straddle Period (or, in the case of such Taxes
determined on an arrears basis, the amount of such Taxes for the immediately
preceding period), multiplied by a fraction

 

-27-



--------------------------------------------------------------------------------

  the numerator of which is the number of calendar days in the portion of the
period ending on and including the Closing Date and the denominator of which is
the number of calendar days in the entire period; and

 

  (ii) in the case of all other Taxes, deemed equal to the amount which would be
payable if the relevant Straddle Period ended on and included the Closing Date;
provided that exemptions, allowances, or deductions that are calculated on an
annual basis (including depreciation and amortization deductions) will be
allocated between the portion of the Straddle Period ending on and including the
Closing Date and the portion of the Straddle Period beginning after the Closing
Date in proportion to the number of days in each period.

(c)    With respect to any Tax Return attributable to a Straddle Period that is
required to be filed after the Closing Date by any of the Vantage Midstream
Entities, the Business or with respect to the Midstream Assets, the Partnership
shall cause such Tax Return to be prepared, cause to be included in such Tax
Return all items of income, gain, loss, deduction and credit required to be
included therein, furnish a copy of such Tax Return to Rice, cause such Tax
Return to be filed timely with the appropriate Tax Authority, and the
Partnership shall be responsible for the timely payment of all Taxes due with
respect to the period covered by such Tax Return (but shall have a right to
recover from Rice the amount of Taxes attributable to the portion of the
Straddle Period ending on and including the Closing Date pursuant to
Section 5.7(a)).

(d)    The Parties shall cooperate fully, and cause their Affiliates to
cooperate fully, as and to the extent reasonably requested by the other Party,
(i) to accomplish the apportionment of Tax liability described in this
Section 5.7, (ii) to respond to requests for the provision of any information or
documentation within the knowledge or possession of such Party as reasonably
necessary to facilitate compliance with financial reporting obligations arising
under FASB Statement No. 109 (including compliance with Financial Accounting
Standards Board Interpretation No. 48), and (iii) in connection with any audit,
litigation or other proceeding (each a “Tax Proceeding”) with respect to
Taxes. Such cooperation shall include access to, the retention and (upon the
other Party’s request) the provision of records and information which are
reasonably relevant to any Tax Return or Tax Proceeding, and making employees
available on a mutually convenient basis to provide additional information and
explanation of any material provided hereunder. The Partnership and Rice will
use their respective commercially reasonable efforts to retain all books and
records with respect to Tax matters pertinent to the Midstream Assets relating
to any taxable period beginning before the Closing Date until the later of six
years after the Closing Date or the expiration of the applicable statute of
limitations of the respective taxable periods (including any extensions
thereof), and to abide by all record retention agreements entered into with any
Tax Authority. Each of the Partnership and Rice agrees, upon request, to use
their respective commercially reasonable efforts to obtain any certificate or
other document from any Tax Authority or any other Person as may be necessary to
mitigate, reduce or eliminate, to the extent permitted by applicable Law, any
Tax that could be imposed with respect to the transactions contemplated by this
Agreement.

 

-28-



--------------------------------------------------------------------------------

5.8    Distribution of Excluded Assets. Prior to Closing, Rice will cause each
of the Vantage Midstream Entities to take all actions necessary to distribute,
assign and convey the assets, liabilities, rights and obligations described on
Exhibit C (the “Excluded Assets”) to an Affiliate of Rice (other than the
Partnership or any of its Subsidiaries) (the “Pre-Closing
Distribution”). Without limiting the generality of the foregoing, Rice shall
ensure that the Pre-Closing Distribution complies with, and is duly authorized
in accordance with, Applicable Laws and each of the applicable Organizational
Documents and contracts (including restrictions related to available cash for
dividends, required capitalization and fraudulent conveyance) and that,
following the distribution, the Vantage Midstream Entities will have no
Liability with respect to the Excluded Assets.

5.9    Indebtedness and Release of Liens. Rice shall use commercially reasonable
efforts to, as soon as reasonably practical but no later than the Closing Date,
(i) repay in full and discharge or otherwise obtain a release of any obligations
with respect to any Indebtedness and (ii) obtain a release of all Liens set
forth on Schedule 3.8(c); in each case, without any post-Closing liability or
expense to the Partnership, its Subsidiaries, the Vantage Midstream Entities,
their Subsidiaries, the Conveyed Interests or the Business, Rice shall provide
proof of such payment, discharge, satisfaction and/or release, as applicable, in
full in a form reasonably acceptable to the Partnership at the Closing.

5.10    Existing Gathering Agreements. Rice shall (i) cause the Existing Vantage
Gathering Agreements to be terminated and (ii) satisfy any and all obligations,
costs and penalties, if any, as a result of such termination. Rice shall not,
and shall use its Influence to cause each Vantage Midstream Entity not to, enter
into any other gathering agreement, dedication or similar arrangement.

5.11    SEC Matters. Rice acknowledge that the Partnership may be required to
include financial statements relating to the Vantage Midstream Entities (“SEC
Financial Statements”) in documents filed with the SEC by the Partnership
pursuant to the Securities Act or the Exchange Act, and that such SEC Financial
Statements may be required to be audited. In that regard, Rice shall cooperate
with the Partnership, and provide the Partnership access to such records and
personnel of Rice as the Partnership may reasonably request to enable the
Partnership, and its representatives and accountants, at the Partnership’s sole
cost and expense, to create and audit any SEC Financial Statements that the
Partnership deems necessary. Rice hereby consents to the inclusion or
incorporation by reference of the SEC Financial Statements in any registration
statement, report or other document of the Partnership or any of its Affiliates
to be filed with the SEC in which the Partnership or its Affiliate reasonably
determines that the SEC Financial Statements are required to be included or
incorporated by reference to satisfy any rule or regulation of the SEC or to
satisfy relevant disclosure obligations under the Securities Act or the Exchange
Act. Upon request of the Partnership, Rice shall use commercially reasonable
efforts to cause the external audit firm that audits the SEC Financial
Statements to consent to the inclusion or incorporation by reference of its
audit opinion with respect to any applicable audited financial statements of the
Partnership in any such registration statement, report or other document and to
provide customary comfort letters as required by the Partnership’s
underwriters. Rice shall provide the Partnership and its independent accountants
with access to (i) any audit work papers of Rice’s independent accountants and
(ii) any management representation letters

 

-29-



--------------------------------------------------------------------------------

provided by Rice to Rice’s independent accountants. Notwithstanding the
foregoing, nothing herein shall expand Rice’s representations, warranties,
covenants or agreements set forth in this Agreement or give the Partnership, its
Affiliates or any third party any rights to which it is not entitled hereunder.

ARTICLE VI

CONDITIONS TO CLOSING

6.1    Conditions to Each Party’s Obligation to Effect the Transactions. The
respective obligation of each Party to proceed with the Closing is subject to
the satisfaction or waiver by each of the Parties (subject to applicable Laws)
on or prior to the Closing Date of all of the following conditions:

(a)    no Party shall be subject to any decree, order or injunction of a court
of competent jurisdiction that prohibits the consummation of the transactions
contemplated by this Agreement and the other Transaction Documents and no Law
enacted, entered, or issued by any Governmental Authority, preventing the
consummation of the transactions contemplated by this Agreement and the other
Transaction Documents, shall be in effect;

(b)    the consents listed on Schedule 6.1(b) shall have been obtained; and

(c)    the closing of the Vantage Acquisition shall have occurred.

6.2    Conditions to the Obligation of the Partnership. The obligation of the
Partnership to proceed with the Closing is subject to the satisfaction or waiver
by the Partnership on or prior to the Closing Date of the following conditions:

(a)    Rice shall have performed, in all material respects, the covenants and
agreements contained in this Agreement required to be performed by it on or
prior to the Closing Date;

(b)    (i) the Rice Fundamental Representations shall be true and correct
(without regard to qualifications as to materiality or Rice Material Adverse
Effect or similar qualifications contained therein) in all material respects as
of the Closing Date (except to the extent such representations and warranties
expressly relate to an earlier date, in which case as of such earlier date), and
(ii) the other representations and warranties of Rice made in this Agreement
shall be true and correct (without regard to qualifications as to materiality or
Rice Material Adverse Effect or similar qualifications contained therein) as of
the Closing Date (except to the extent such representations and warranties
expressly relate to an earlier date, in which case as of such earlier date),
except in the case of clause (ii) where the failure of the representations and
warranties to be true and correct, individually or in the aggregate, has not had
a Rice Material Adverse Effect;

(c)    Rice shall have delivered to the Partnership a certificate, in a form
reasonably acceptable to the Partnership, dated the Closing Date and signed by
an authorized officer of Rice confirming the foregoing matters set forth in
clauses (a) and (b) of this Section 6.2 (the “Rice Closing Certificate”);

 

-30-



--------------------------------------------------------------------------------

(d)    Rice shall have delivered or caused the delivery of the Closing
deliverables set forth in Section 7.2; and

(e)    between the date hereof and the Closing Date, there shall not have been a
Rice Material Adverse Effect.

6.3    Conditions to the Obligation of Rice. The obligation of Rice to proceed
with the Closing is subject to the satisfaction or waiver by Rice on or prior to
the Closing Date of the following conditions:

(a)    the Partnership shall have performed, in all material respects, the
covenants and agreements contained in this Agreement required to be performed by
it on or prior to the Closing Date;

(b)    (i) the Partnership Fundamental Representations shall be true and correct
(without regard to qualifications as to materiality, Partnership Material
Adverse Effect or similar qualifications contained therein) in all material
respects as of the Closing Date (except to the extent such representations and
warranties expressly relate to an earlier date, in which case as of such earlier
date), and (ii) the other representations and warranties of the Partnership made
in this Agreement shall be true and correct (without regard to qualifications as
to materiality or Partnership Material Adverse Effect or similar qualifications
contained therein) as of the Closing Date (except to the extent such
representations and warranties expressly relate to an earlier date, in which
case as of such earlier date), except in the case of clause (ii) where the
failure of the representations and warranties to be true and correct,
individually or in the aggregate, has not had a Partnership Material Adverse
Effect;

(c)    the Partnership shall have delivered to Rice a certificate, in a form
reasonably acceptable to Rice, dated the Closing Date and signed by an
authorized officer of the General Partner confirming the foregoing matters set
forth in clauses (a) and (b) of this Section 6.3 (the “Partnership Closing
Certificate”); and

(d)    the Partnership shall have delivered or caused the delivery of the
Closing deliverables set forth in Section 7.3.

ARTICLE VII

CLOSING

7.1    Closing. Subject to the terms and conditions of this Agreement and unless
otherwise agreed in writing by Rice and the Partnership, the closing (the
“Closing”) of the transactions contemplated by this Agreement will be held at
the offices of Latham & Watkins LLP, 811 Main Street, Suite 3700, Houston,
Texas, immediately following the date of fulfillment or waiver (in accordance
with the provisions hereof) of the last to be fulfilled or waived of the
conditions set forth in Sections 6.1, 6.2 and 6.3 (other than those conditions
that by their nature are to be fulfilled at the Closing, but subject to the
fulfillment or waiver of such conditions). The date on which the Closing occurs
is referred to as the “Closing Date.”

 

-31-



--------------------------------------------------------------------------------

7.2    Deliveries by Rice. At the Closing, Rice will deliver (or cause to be
delivered) to the Partnership the following:

(a)    a counterpart to the Assignment of Conveyed Interests, duly executed by
Rice;

(b)    the Existing Gas Gathering Agreement Guaranty, duly executed;

(c)    the Existing Gas Gathering Agreement Amendment, duly executed by Rice
Drilling B LLC and Alpha Shale Resources LP;

(d)    the Existing Water Services Agreement Amendment, duly executed by Rice
Drilling B LLC;

(e)    releases of the Liens listed on Schedule 3.8(c) in a form reasonably
acceptable to the Partnership;

(f)    evidence of payment, satisfaction or release of all Liabilities relating
to all Indebtedness, including under the Second Amended and Restated Credit
Agreement, dated as of December 20, 2013, among Vantage I, Wells Fargo Bank,
N.A., as administrative agent, Wells Fargo Securities, LLC and the lenders party
thereto and the Second Lien Term Loan Credit Agreement, dated as of May 8, 2014,
among Vantage II, the lenders party thereto and Wilmington Trust, National
Association, as administrative agent, in a form reasonably acceptable to the
Partnership, including releases of all guarantees relating thereto;

(g)    evidence of the termination of each of the Existing Vantage Gathering
Agreements, in a form reasonably acceptable to the Partnership;

(h)    joinder agreements to the Existing Gas Gathering Agreement, as amended by
the Existing Gas Gathering Agreement Amendment, duly executed by each of Vantage
I, Vantage II and each of their respective Subsidiaries holding Oil and Gas
Properties in the Dedication Area (as defined in the Existing Gas Gathering
Agreement);

(i)    the Rice Closing Certificate, duly executed by an officer of Rice; and

(j)    a certification of non-foreign status executed by Rice in the form
prescribed in Treasury Regulations Section 1.1445-2(b)(2).

7.3    Deliveries by the Partnership. At the Closing, the Partnership and the
General Partner will deliver (or cause to be delivered) to Rice the following:

(a)    the Consideration, by wire transfer of immediately available funds to an
account specified by Rice;

(b)    a counterpart to the Assignment of Conveyed Interests, duly executed by
the Partnership;

(c)    a counterpart to the Existing Gas Gathering Agreement Guaranty, duly
executed by the Partnership;

 

-32-



--------------------------------------------------------------------------------

(d)    a counterpart to the Existing Gas Gathering Agreement Amendment, duly
executed by the Partnership;

(e)    a counterpart to the Existing Water Services Agreement Amendment, duly
executed by Rice Water Services (PA) LLC;

(f)    If the Partnership elects to exercise the right to issue the Common Units
as a portion of the Consideration pursuant to Section 2.2, certificates
representing the Common Units; and

(g)    the Partnership Closing Certificate, duly executed by an officer of the
General Partner.

ARTICLE VIII

INDEMNIFICATION

8.1    Indemnification of Rice and Other Parties. From and after the Closing
Date, subject to the other provisions of this Article VIII, the Partnership
shall indemnify and hold Rice and its Affiliates and their directors, officers,
employees, agents and representatives (together with Rice, the “Rice
Indemnitees”) harmless from and against any and all damages, losses,
deficiencies, costs, expenses, obligations, fines, expenditures, claims and
liabilities, including court costs and reasonable attorneys’, accountants’ or
other experts’ fees and reasonable expenses of investigation, defending and
prosecuting Litigation (collectively, the “Damages”), suffered by the Rice
Indemnitees as a result of, caused by, arising out of, or in any way relating to
(a) any breach, violation or inaccuracy of a representation or warranty of the
Partnership in this Agreement or any certificate delivered pursuant hereto
(except for with respect to Section 3.13(a), without regard to qualifications as
to materiality or Rice Material Adverse Effect or similar qualifications
contained therein) or (b) any breach of any agreement or covenant under this
Agreement on the part of the Partnership.

8.2    Indemnification of the Partnership and Other Parties. From and after the
Closing Date, subject to the other provisions of this Article VIII, Rice shall
indemnify and hold the General Partner, the members of the Partnership Group and
their respective directors, officers, employees, agents and representatives
(together with the Partnership, the “Partnership Indemnitees”) harmless from and
against any and all Damages suffered by the Partnership Indemnitees as a result
of, caused by, arising out of, or in any way relating to (a) any breach,
violation or inaccuracy of a representation or warranty of Rice in this
Agreement or any certificate delivered pursuant hereto (without regard to
qualifications as to materiality or Partnership Material Adverse Effect or
similar qualifications contained therein), (b) any breach of any agreement or
covenant in this Agreement on the part of Rice, (c) the Rice Special Liabilities
or (d) all Liabilities related to the Excluded Assets and the Pre-Closing
Distribution.

8.3    Indemnification Procedures.

(a)    Each indemnified party agrees that promptly after it becomes aware of
facts giving rise to a claim by it for indemnification pursuant to this Article
VIII by any third party with respect to any matter as to which it claims to be
entitled to indemnity under the provisions

 

-33-



--------------------------------------------------------------------------------

of this Agreement, such indemnified party must assert its claim for
indemnification under this Article VIII (each, an “Indemnity Claim”) by
providing a written notice (a “Claim Notice”) to the indemnifying party
allegedly required to provide indemnification protection under this Article VIII
specifying, in reasonable detail, the nature and basis for such Indemnity Claim
(e.g., the underlying representation, warranty, covenant or agreement alleged to
have been breached). Such notice shall include a demand for indemnification
under this Agreement. Notwithstanding the foregoing, an indemnified party’s
failure to send or delay in sending a third party Claim Notice will not relieve
the indemnifying party from liability hereunder with respect to such Indemnity
Claim except to the extent the indemnifying party is prejudiced by such failure
or delay and except as is otherwise provided herein. Except as specifically
provided herein, each indemnified party’s rights and remedies set forth in this
Agreement will survive the Closing.

(b)    In the event of the assertion of any third-party Indemnity Claim for
which, by the terms hereof, an indemnified party seeks indemnification from an
indemnifying party, the indemnifying party will have the right, at such
indemnifying party’s expense, to assume the defense of same, including the
appointment and selection of counsel on behalf of the indemnified party so long
as such counsel is reasonably acceptable to the indemnified party. If the
indemnifying party elects to assume the defense of any such third-party
Indemnity Claim, it shall within 20 Business Days of its receipt of the Claim
Notice notify the indemnified party in writing of its intent to do so. Any such
contest may be conducted in the name and on behalf of the indemnifying party or
the indemnified party as may be appropriate. The indemnifying party will have
the right to settle or compromise or take any corrective or remediation action
with respect to any such Indemnity Claim by all appropriate proceedings, which
proceedings will be prosecuted by the indemnifying party to a final conclusion
or settled at the discretion of the indemnifying party. The indemnified party
will be entitled, at its own cost, to participate with the indemnifying party in
the defense of any such Indemnity Claim. If the indemnifying party assumes the
defense of any such third-party Indemnity Claim but fails to reasonably
prosecute such Indemnity Claim, or if the indemnifying party does not assume the
defense of any such Indemnity Claim, the indemnified party may assume control of
such defense and in the event it is determined pursuant to the procedures set
forth in this Article VIII that the Indemnity Claim was a matter for which the
indemnifying party is required to provide indemnification under the terms of
this Article VIII, the indemnifying party will bear the reasonable costs and
expenses of such defense (including reasonable attorneys’ fees and expenses).

(c)    If requested by the indemnifying party, the indemnified party agrees to
cooperate with the indemnifying party and its counsel in contesting any
third-party Indemnity Claim that the indemnifying party elects to contest or, if
appropriate, in making any counterclaim against the person asserting the
third-party Indemnity Claim, or any cross-complaint against any person, and the
indemnifying party will reimburse the indemnified party for reasonable expenses
incurred by it in so cooperating. At no cost or expense to the indemnified
party, the indemnifying party shall reasonably cooperate with the indemnified
party and its counsel in contesting any third-party Indemnity Claim.

(d)    Notwithstanding anything to the contrary in this Agreement, the
indemnifying party will not be permitted to settle, compromise, take any
corrective or remedial action or enter into an agreed judgment or consent
decree, in each case, that subjects the indemnified party to

 

-34-



--------------------------------------------------------------------------------

any injunctive or other non-monetary relief or any criminal liability, requires
an admission of guilt or wrongdoing on the part of the indemnified party or
imposes any continuing obligation on or requires any payment from the
indemnified party without the indemnified party’s prior written consent.

8.4    Calculation and Payment of Damages.

(a)    In calculating amounts payable to an indemnified party for a claim for
indemnification hereunder, the amount of any indemnified Damages shall be
determined without duplication of any other Damages for which an indemnification
claim has been made or could be made under any other representation, warranty,
covenant or agreement and shall be computed net of (i) payments actually
recovered under any insurance policy with respect to such Damages or (ii) any
prior or subsequent actual recovery from any Person other than the applicable
indemnifying party with respect to such Damages.

(b)    The indemnification required hereunder shall be made by periodic payments
of the amount thereof during the course of the investigation or defense, within
10 days as and when reasonably specific bills are received or loss, liability,
claim, damage or expense is incurred and reasonable evidence thereof is
delivered.

8.5    Waiver of Certain Damages. Notwithstanding any other provision of this
Agreement, in no event shall any Party be liable pursuant to this Article VIII
for punitive, special, indirect, consequential, remote, speculative or lost
profits damages of any kind or nature, regardless of the form of action through
which such damages are sought, except for any such damages for fraud or
recovered by any third party against an indemnified party in respect of which
such indemnified party would otherwise be entitled to indemnification pursuant
to the terms hereof.

8.6    Limitations on Indemnification.

(a)    To the extent the Partnership Indemnitees are entitled to indemnification
for Damages pursuant to Section 8.2(a), Rice shall not be liable for those
Damages unless the aggregate amount of Damages exceeds one percent of the
Consideration (the “Deductible”), and then only to the extent of any such
excess; provided, however, that Rice shall not be liable for Damages pursuant to
Section 8.2(a) that exceed, in the aggregate, fifteen percent of the
Consideration (the “Cap”) less the Deductible.

(b)    Notwithstanding clause (a) above, (i) to the extent the Partnership
Indemnitees are entitled to indemnification for Damages for claims arising from
fraud or Damages for Taxes arising from a breach, violation or inaccuracy of the
representations or warranties in Section 3.11, Rice shall be fully liable for
such Damages without regard to the Deductible or the Cap and (ii) to the extent
the Partnership Indemnitees are entitled to indemnification for Damages for
claims arising from a breach, violation or inaccuracy of a Rice Fundamental
Representation, Rice shall be fully liable for such Damages without regard to
the Deductible or the Cap.

 

-35-



--------------------------------------------------------------------------------

(c)    To the extent the Rice Indemnitees are entitled to indemnification for
Damages pursuant to Section 8.1(a), the Partnership shall not be liable for
those Damages unless the aggregate amount of Damages exceeds the Deductible;
provided, however, that the Partnership shall not be liable for Damages pursuant
to Section 8.1(a) that exceed, in the aggregate, the Cap less the Deductible.

(d)    Notwithstanding clause (c) above, (i) to the extent the Rice Indemnitees
are entitled to indemnification for Damages for claims arising from fraud, the
Partnership shall be fully liable for such Damages without regard to the
Deductible or the Cap and (ii) to the extent the Rice Indemnitees are entitled
to indemnification for Damages for claims arising from a breach, violation or
inaccuracy of a Partnership Fundamental Representation, the Partnership shall be
fully liable for such Damages without regard to the Deductible or the Cap.

(e)    Notwithstanding anything to the contrary in this Agreement, if (x) the
Partnership obtains knowledge of the breach or violation of, or inaccuracy with
respect to, any representation or warranty of Rice under this Agreement
(regardless of whether such knowledge is obtained by inspection or investigation
conducted by or on behalf of the Partnership or its directors, officers,
employees, or representatives at any time and regardless of whether notice of
such knowledge has been given to Rice), and nonetheless proceeds to the Closing,
the Partnership shall not be deemed to have waived any rights and remedies set
forth in this Agreement with respect to such breach or inaccuracy, or (y) Rice
obtains knowledge of the breach or violation of, or inaccuracy with respect to,
any representation or warranty of the Partnership under this Agreement
(regardless of whether such knowledge is obtained by inspection or investigation
conducted by or on behalf of Rice or its directors, officers, employees, or
representatives at any time and regardless of whether notice of such knowledge
has been given to the Partnership), and nonetheless proceeds to the Closing,
Rice shall not be deemed to have waived any rights and remedies set forth in
this Agreement with respect to such breach or inaccuracy.

8.7    Survival.

(a)    The liability of Rice for the breach, violation or inaccuracy of any of
the representations and warranties of Rice set forth in Sections 3.1, 3.2,
3.3(a), 3.7, 3.10 and 3.11 (the “Rice Fundamental Representations”) shall be
limited to claims for which the Partnership delivers written notice to Rice on
or before the date that is ninety (90) days after the expiration of the
applicable statute of limitations. The liability of Rice for the breach,
violation or inaccuracy of any of the representations and warranties of Rice set
forth in Article III other than the Rice Fundamental Representations shall be
limited to claims for which the Partnership delivers written notice to Rice on
or before the date that is 12 months after the Closing Date.

(b)    The liability of the Partnership for the breach, violation or inaccuracy
of any of the representations and warranties of the Partnership set forth in
Sections 4.1, 4.2, 4.3(a), 4.4, 4.5, 4.6 and 4.7 (the “Partnership Fundamental
Representations”) shall be limited to claims for which Rice delivers written
notice to the Partnership on or before the date that is ninety (90) days after
the expiration of the applicable statute of limitations. The liability of the
Partnership for the breach, violation or inaccuracy of any of the
representations and warranties of the Partnership set forth in Article IV other
than the Partnership Fundamental Representations shall be limited to claims for
which Rice delivers written notice to the Partnership on or before the date that
is 12 months after the Closing Date.

 

-36-



--------------------------------------------------------------------------------

(c)    Notwithstanding anything to the contrary in this Section 8.7, if an
indemnified party delivers written notice in reasonable detail to an
indemnifying party of a claim for indemnification on or prior to the applicable
expiration date for such claim, such claim shall survive until finally resolved.

8.8    Mitigation. The Parties agree that an indemnified party’s right to
recourse under this Article VIII for any Damages shall be limited to the extent
that such indemnified party would not have suffered such Damages had such
indemnified party exercised commercially reasonable efforts to mitigate such
Damages following the actual discovery by such indemnified party of the fact,
event or circumstance giving rise to such Damages.

8.9    Sole Remedy. After the Closing, no Party shall have liability under this
Agreement or the transactions contemplated hereby except as is provided in this
Article VIII (other than claims or causes of action arising from fraud, and
other than claims for specific performance or claims arising under any
Transaction Documents (other than this Agreement) (which claims shall be subject
to the liability provisions of such Transaction Documents)).

8.10    Consideration Adjustment. The Parties agree to treat any payments made
pursuant to this Article VIII as an adjustment to the Consideration for all Tax
purposes, except as otherwise required by applicable Law following a Final
Determination.

ARTICLE IX

TERMINATION

9.1    Events of Termination. This Agreement may be terminated at any time prior
to the Closing:

(a)    by mutual written consent of Rice and the Partnership;

(b)    by either Rice or the Partnership in writing after December 31, 2016 if
the Closing has not occurred by that date, provided that as of such date the
terminating Party (and, in the case of the Partnership, the General Partner) is
not in material breach, violation or inaccuracy of its representations,
warranties or covenants under this Agreement;

(c)    by either Rice or the Partnership in writing without prejudice to other
rights and remedies the terminating Party or its Affiliates may have (provided
the terminating Party and its Affiliates are not otherwise in material default
or breach of this Agreement, or have not failed or refused to close without
justification hereunder), if the other Party or its Affiliates shall have
(i) materially failed to perform its covenants or agreements contained herein
required to be performed by such Party or its Affiliates on or prior to the
Closing Date or (ii) materially breached or violated (including inaccuracies)
any of its representations or warranties contained herein; provided, however,
that in the case of clauses (i) or (ii), the breaching Party shall have a period
of 30 days following written notice from the non-defaulting Party to cure any
breach of this Agreement if the breach is curable; or

 

-37-



--------------------------------------------------------------------------------

(d)    by either Rice or the Partnership in writing, if there shall be any
order, writ, injunction or decree of any Governmental Authority binding on the
Parties that prohibits or restrains any Party from consummating the transactions
contemplated hereby; provided, however, that the applicable Party shall have
used its commercially reasonable efforts to have any such order, writ,
injunction or decree removed but it shall not have been removed within 30 days
after entry by the Governmental Authority.

9.2    Effect of Termination. In the event of the termination of this Agreement
by a Party as provided in Section 9.1, this Agreement shall thereafter become
void except for this Section 9.2, Section 5.6 and Article X. Nothing in this
Section 9.2 shall be deemed to release any Party from any liability for breach,
violation, or inaccuracy of any of its representations, warranties covenants or
other obligations occurring prior to such termination by such Party or to impair
any rights of any Party under this Agreement.

ARTICLE X

MISCELLANEOUS

10.1    Expenses. Unless otherwise specifically provided in this Agreement, each
Party shall pay its own expenses incident to this Agreement or the other
Transaction Documents and all action taken in preparation for effecting the
provisions of this Agreement and the other Transaction Documents.

10.2    Notices. Unless otherwise specifically provided in this Agreement, any
notice, request, instruction, correspondence or other document to be given under
or in relation to this Agreement shall be made in writing and shall be deemed to
have been properly given if: (i) personally delivered (with written confirmation
of receipt); or (ii) delivered by a recognized overnight delivery service
(delivery fees prepaid), in either case to the appropriate address set forth
below:

If to Rice or any Subsidiary of Rice, addressed to:

Rice Energy Inc. (or applicable Subsidiary)

2200 Rice Drive

Canonsburg, Pennsylvania 15317

Attn: Will Jordan, General Counsel

Email: will.jordan@riceenergy.com

(with a copy, which shall not constitute notice, to:)

Latham & Watkins LLP

811 Main Street, Suite 3700

Houston, Texas 77002

Attention: William N. Finnegan IV

                  Sean T. Wheeler

Telephone: (713) 546-7410 (William N. Finnegan IV)

                   (713) 546-7418 (Sean T. Wheeler)

Email:         bill.finnegan@lw.com

            sean.wheeler@lw.com

 

-38-



--------------------------------------------------------------------------------

If to the Partnership, addressed to:

Conflicts Committee of Rice Midstream Management LLC

c/o Rice Midstream Management LLC

2200 Rice Drive

Canonsburg, Pennsylvania 15317

Attn: Chairman

(with a copy, which shall not constitute notice, to:)

Akin Gump Strauss Hauer & Feld LLP

1111 Louisiana, Suite 4400

Houston, Texas 77002

Attention: J. Vincent Kendrick

                 Eric L. Muñoz

Telephone: (713) 220-5839 (J. Vincent Kendrick)

                   (713) 250-2226 (Eric L. Muñoz)

Fax:            (713) 236-0822

Any Party may change any address to which notice is to be given to it by giving
notice as provided above of such change of address.

10.3    Governing Law and Venue. This Agreement shall be governed and construed
in accordance with the substantive laws of the State of Texas without reference
to principles of conflicts of law that would result in the application of the
laws of another jurisdiction. The courts of the State of Texas, or the federal
courts located in the Southern District of Texas shall be the exclusive venue
for any dispute regarding this Agreement.

10.4    Public Statements. Prior to the Closing, the Parties shall consult with
each other and no Party shall issue any public announcement or statement with
respect to the transactions contemplated hereby without the consent of the other
Parties, which shall not be unreasonably withheld or delayed, unless the Party
desiring to make such announcement or statement, after seeking such consent from
the other Parties, obtains advice from legal counsel that such a public
announcement or statement may be required by applicable law or securities
exchange regulations.

10.5    Form of Payment. All payments hereunder shall be made in United States
dollars and, unless the Parties making and receiving such payments shall agree
otherwise or the provisions hereof provide otherwise, shall be made by wire or
interbank transfer of immediately available funds on the date such payment is
due to such account as the Party receiving payment may designate at least three
Business Days prior to the proposed date of payment.

10.6    Entire Agreement; Amendments and Waivers. This Agreement and the
documents and instruments and other agreements specifically referred to herein
or delivered pursuant hereto, including the exhibits and schedules hereto, (a)
constitute the entire agreement

 

-39-



--------------------------------------------------------------------------------

among the Parties with respect to the subject matter hereof and supersede all
prior oral agreements and understandings among the Parties with respect to the
subject matter hereof and (b) are not intended to confer upon any other Person
any rights or remedies hereunder except as Article VIII or Section 10.15
contemplates or except as otherwise expressly provided herein or therein. Each
Party agrees that (i) no other Party (including its agents and representatives)
has made any representation, warranty, covenant or agreement to or with such
Party relating to this Agreement or the transactions contemplated hereby, other
than those expressly set forth in the documents and instruments and other
agreements specifically referred to in clause (i) above herein or delivered
pursuant hereto, including the exhibits and schedules hereto and (ii) such Party
has not relied upon any representation, warranty, covenant or agreement relating
to this Agreement or the transactions contemplated hereby other than those
referred to in clause (i) above. No amendment, supplement, modification or
waiver of this Agreement shall be binding unless executed in writing by the
Parties. Except as otherwise provided in this Agreement, any failure of any of
the Parties to comply with any obligation, covenant, agreement or condition in
this Agreement or any Transaction Document may be waived by the Party or Parties
entitled to the benefits thereof only by a written instrument signed by the
Party or Parties granting such waiver, but such waiver or failure to insist upon
strict compliance with such obligation, covenant, agreement or condition shall
not operate as a waiver of, or estoppel with respect to, any subsequent or other
failure.

10.7    Binding Effect and Assignment. This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective permitted successors
and assigns, but neither this Agreement nor any of the rights, benefits or
obligations hereunder shall be assigned, by any Party without the prior written
consent of the other Parties. Provided that the Partnership may assign all or
any of its rights and/or obligations (i) to a Subsidiary, (ii) by way of a
merger or consolidation or a sale of all or substantially all of its assets, or
(iii) pursuant to granting a Lien to financiers in a bona fide lending
transaction or in connection with any foreclosure, power of sale or settlement
thereof; provided no such assignment shall relieve the Partnership of any of its
obligations under this agreement.

10.8    Severability. If any provision of the Agreement is rendered or declared
illegal or unenforceable by reason of any existing or subsequently enacted
legislation or by decree of a court of last resort, the Parties shall meet
promptly and negotiate substitute provisions for those rendered or declared
illegal or unenforceable, but all of the remaining provisions of this Agreement
shall remain in full force and effect and will not be affected or impaired in
any way thereby.

10.9    Interpretation.

(a)    The Parties agree that they have been represented by counsel during the
negotiation and execution of this Agreement and therefore waive the application
of any law, regulation, holding or rule of construction providing that
ambiguities in an agreement or other document will be construed against the
Party drafting such agreement or document.

(b)    The words “this Agreement,” “herein,” “hereby,” “hereunder” and “hereof,”
and words of similar import, refer to this Agreement as a whole and not to any
particular subdivision

 

-40-



--------------------------------------------------------------------------------

unless expressly so limited. The words “this Article,” “this Section” and “this
clause,” and words of similar import, refer only to the Article, Section or
clause hereof in which such words occur. The word “or” is exclusive, and the
word “including” (in its various forms) means including without limitation.

(c)    Pronouns in masculine, feminine or neuter genders shall be construed to
state and include any other gender, and words, terms and titles (including terms
defined herein) in the singular form shall be construed to include the plural
and vice versa, unless the context otherwise requires.

(d)    References herein to any Person shall include such Person’s successors
and assigns; provided, however, that nothing contained in this clause (d) is
intended to authorize any assignment or transfer not otherwise permitted by this
Agreement.

(e)    References herein to any Law shall be deemed to refer to such Law as
amended, reenacted, supplemented or superseded in whole or in part and in effect
from time to time and also to all rules and regulations promulgated thereunder.

(f)    References herein to any Contract mean such Contract as amended,
supplemented or modified (including any waiver thereto) in accordance with the
terms thereof.

(g)    Each representation, warranty, covenant and agreement contained in this
Agreement will have independent significance, and the fact that any conduct or
state of facts may be within the scope of two or more provisions in this
Agreement, whether relating to the same or different subject matters and
regardless of the relative levels of specificity, shall not be considered in
construing or interpreting this Agreement.

(h)    Unless otherwise expressly provided herein to the contrary, accounting
terms shall have the meaning given by GAAP.

10.10    Headings and Schedules. The headings of the several Articles and
Sections herein are inserted for convenience of reference only and are not
intended to be a part of or to affect the meaning or interpretation of this
Agreement. The schedules referred to herein are attached hereto and incorporated
herein by this reference, and the matters disclosed in those schedules shall be
deemed to qualify the representation or warranty to which they expressly relate
and any other representation or warranty, but only to the extent that it is
readily apparent on its face that such disclosure is applicable to such other
representation or warranty. The Parties acknowledge and agree that (a) the
schedules may include certain items and information solely for informational
purposes for the convenience of the Parties and (b) the disclosure by any Party
of any matter in any schedule shall not be deemed to constitute an
acknowledgment by such Party that the matter is required to be disclosed by the
terms of this Agreement or that the matter is material.

10.11    Counterparts. This Agreement may be executed in two or more
counterparts, including electronic, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. In the
event that any signature is delivered by facsimile transmission or by e-mail
delivery of a “.pdf” format data file, such signature shall create a valid

 

-41-



--------------------------------------------------------------------------------

and binding obligation of the Party executing (or on whose behalf such signature
is executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof.

10.12    Determinations by the Partnership. With respect to any notice, consent,
approval or waiver that is required to be or may be taken or given by the
Partnership (a) pursuant to the terms of this Agreement on or prior to the
Closing Date or (b) pursuant to Article VIII after the Closing Date, such
notice, consent, approval or waiver shall be taken or given only by the
Conflicts Committee on behalf of the Partnership.

10.13    Representation by Counsel. Each Party agrees that it has been
represented by independent counsel of its choice during the negotiation and
execution of this Agreement and the documents referred to herein, and that it
has executed the same upon the advice of such independent counsel. Each Party
and its counsel cooperated in the drafting and preparation of this Agreement and
the documents referred to herein, and any and all drafts relating thereto shall
be deemed the work product of the Parties and may not be construed against any
Party by reason of its preparation. Therefore, the Parties waive the application
of any Law providing that ambiguities in an agreement or other document will be
construed against the Party drafting such agreement or document.

10.14    Disclosure Schedules. The inclusion of any information (including
dollar amounts) in any schedule hereto shall not be deemed to be an admission or
acknowledgment by a Party that such information is required to be listed on such
schedule or is material to or outside the ordinary course of the business of
such Party or the Person to which such disclosure relates. The information
contained in this Agreement, the Exhibits and the Schedules is disclosed solely
for purposes of this Agreement, and no information contained in this Agreement,
the Exhibits or the Schedules shall be deemed to be an admission by any Party to
any third Person of any matter whatsoever (including any violation of a legal
requirement or breach of contract). The disclosure contained in any section of a
disclosure schedule may be incorporated by reference into any other disclosure
schedule section contained therein, and shall be deemed to have been so
incorporated into any other disclosure schedule section so long as it is readily
apparent that the disclosure is applicable to such other disclosure schedule.

10.15    No Recourse Against Non-Parties. All claims or causes of action that
may be based upon, arise out of or relate to this Agreement, or the negotiation,
execution or performance of this Agreement, may be made only against the
entities that are expressly identified as Parties. No Person who is not a named
Party to this Agreement, including any director, officer, employee, member,
partner (general or limited), securityholder, Affiliate, agent, attorney or
representative of any named Party to this Agreement (“Non-Party Affiliates”),
shall have any liability (whether in contract or in tort, in law or in equity,
or based upon any theory that seeks to impose liability of an entity party
against its owners or Affiliates) for any obligations or liabilities arising
under, in connection with or related to this Agreement or for any claim based
on, in respect of, or by reason of this Agreement or its negotiation or
execution; and each Party hereto waives and releases all such liabilities,
claims and obligations against any such Non-Party Affiliates. Non-Party
Affiliates are expressly intended as third-party beneficiaries of this provision
of this Agreement.

 

-42-



--------------------------------------------------------------------------------

[Signature page follows]

 

-43-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first written above.

 

RICE ENERGY INC.

By:

 

/s/ Daniel J. Rice IV

Name:

 

Daniel J. Rice IV

Title:

 

Chief Executive Officer

 

RICE MIDSTREAM PARTNERS LP

By:

 

Rice Midstream Management

LLC, its general partner

By:

 

/s/ Rob Wingo

Name:

 

Rob Wingo

Title:

 

Senior Vice President, Chief

Operating Officer

Signaure Page to Purchase Agreement